  Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 1 of 60 PageID #:8535




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ARMANDO SERRANO,

              Plaintiff,

         v.

REYNALDO GUEVARA, et al.,

              Defendants.                          No. 17 CV 2869 and
                                                   No. 17 CV 4560
and

JOSE MONTANEZ,                                     Judge Manish S. Shah

              Plaintiff,

         v.

REYNALDO GUEVARA, et al.,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Plaintiffs Armando Serrano and Jose Montanez were wrongfully convicted of

murdering Rodrigo Vargas and spent over twenty years in prison. The state court

vacated their convictions due to evidence of misconduct in the underlying

investigation and prosecution. Now Serrano and Montanez seek damages from the

police officers and prosecutors who were involved, alleging constitutional and state-

law   claims. Defendants—former      police   officers   Reynaldo   Guevara,   Ernest
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 2 of 60 PageID #:8536




Halvorsen, 1 and Edward Mingey, and former prosecutors Matthew Coghlan and John

Dillon—move for summary judgment on some of Serrano’s and Montanez’s claims.

Both sides advance their version of the truth. But the facts of this case are

complicated and two-sided. The defendants assert that a witness, Francisco Vicente,

voluntarily implicated Serrano and Montanez as the murderers, and that Vicente’s

testimony was corroborated by Vargas’s widow, Wilda, and another witness, Timothy

Rankins. Plaintiffs counter that the defendants forced Vicente and Rankins, two

susceptible individuals facing jail time on unrelated criminal charges, to adopt a false

narrative to incriminate plaintiffs. The police then manufactured additional evidence

through Vargas’s widow to corroborate the false narrative. Because issues of

credibility cannot be resolved on summary judgment, the defendants’ motions are

largely denied.

I.       Legal Standard

         Summary judgment is appropriate if the defendants show that there is no

genuine dispute as to any material fact and that they are entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). A genuine dispute exists if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). As the movants, defendants bear the

burden of establishing that the summary judgment standard is met, but plaintiffs

must still put forward enough evidence to establish every element of their claims and




1Defendant Halvorsen died earlier this year. JoAnn Halvorsen, his Special Representative,
was substituted as the named party under Federal Rule of Civil Procedure 25(a)(1). [281].

                                           2
    Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 3 of 60 PageID #:8537




show that they can carry their burden of proof at trial. See Celotex Corp. v. Catrett,

477 U.S. 317, 322–23 (1986). I construe the facts and draw reasonable inferences in

Serrano’s and Montanez’s favor. Robertson v. Dep’t of Health Servs., 949 F.3d 371,

377–78 (7th Cir. 2020).

II.     Facts

        A.      The Initial Investigation

        Someone murdered Rodrigo Vargas in February 1993. 2 [259] ¶ 19. 3 Vargas was

headed to work at approximately 5:30 a.m., when he was shot to death in his van



2 Serrano and Montanez each brought their own lawsuits against defendants. Because their
lawsuits are based on the same criminal investigation and prosecution in which they were
codefendants, their factual allegations and claims are largely identical. For this reason, the
two cases were consolidated for pre-trial and discovery purposes. The parties submitted
coordinated materials on summary judgment, and defendants’ motions for summary
judgment are amenable for resolution in a single opinion. I refer to all defendants as
“defendants,” unless otherwise noted.
3 Bracketed numbers refer to entries on the Serrano district court docket, No. 17-cv-2869,
unless otherwise indicated. Referenced page numbers are taken from the CM/ECF header
placed at the top of filings. The facts are generally taken from the parties’ consolidated Local
Rule 56.1 statements: [259], [260], [272], and [275]. I disregarded arguments, additional
facts, conclusory statements, and unsupported assertions, and deemed undisputed any facts
not properly controverted. N.D. Ill. Local R. 56.1. I do not address each of defendants’ Local
Rule 56.1 objections, but note that both parties’ 56.1 statements contained instances of non-
compliance with the local rules. See Waldridge v. American Hoechst Corp., 24 F.3d 918, 923
(7th Cir. 1994) (whether to apply Local Rule 56.1 strictly or to overlook transgressions is at
the district court’s discretion). One hearsay issue merits explanation. Hearsay is an unsworn
statement made out of court, offered to prove the truth of the statement’s contents. Fed. R.
Evid. 801(c). “Inadmissible hearsay evidence may not be considered on summary judgment.”
Servin v. City of Chicago, 796 Fed. Appx. 307, 309 (7th Cir. 2020) (citing Fed. R. Civ. P.
56(c)(2) and Cairel v. Alderden, 821 F.3d 823, 830 (7th Cir. 2016)). The documents from Sidley
Austin’s investigations on behalf of the City of Chicago, [262-6], [262-42], [262-47], [262-48],
[262-61], and the notes taken by Northwestern students, [262-44], are unauthenticated
documents containing multiple levels of hearsay. Plaintiffs do not argue any hearsay
exception applies. These exhibits are inadmissible on summary judgment, and I do not
consider facts taken from the Sidley Austin report unless the parties expressly stipulated to
them. Vicente’s affidavit, [262-17], is admissible. See Fed. R. Civ. P. 56(c)(4); Celotex, 477 U.S.
at 322.

                                                3
    Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 4 of 60 PageID #:8538




parked outside his family home. Id.; [260] ¶ 3. Vargas did not belong to a gang, use

drugs, or have enemies. [272] ¶ 6.

        Chicago Police Detectives Richard Schak and Neal Jack visited the crime scene

that day. [260] ¶ 5. Schak and Jack spoke with Vargas’s neighbor, Ana Velez, who

said she saw Vargas’s van running around 5:30 a.m. and heard gun shots around the

same time. Id. ¶ 6. An hour and a half later, Ana noticed Vargas’s car was still

running and went outside and found Vargas lying between the seats. Id. Ana’s son,

Frank Velez, also told the detectives that he heard gun shots around 5:30 a.m. but

did not see anything. Id. ¶ 7. Another witness said she saw Vargas leave his house

that morning, and after hearing gunshots, observed what she thought was a brown

car driving northbound. Id. ¶ 8. Another neighbor described the car as an older, light

brown Chevrolet. Id. ¶ 9. According to Schak and Jack’s police report, Vargas’s

“personal belongings all appeared to be intact and there was no evidence of a

successful robbery.” [262-1] at 122.

        The next day, Detectives Reynaldo Guevara and Ernest Halvorsen—two of the

defendants in this case—were assigned to investigate the homicide. [260] ¶¶ 2, 10.

Guevara and Halvorsen pursued Frank Velez as a suspect. [272] ¶ 78. He was

interrogated and accused of murdering Vargas. Id. ¶¶ 78–80. His mother, Ana Velez,

also took a polygraph test. [260] ¶ 11. 4 The parties dispute whether the detectives

accused Ana of covering up Frank’s involvement in the Vargas murder. [272] ¶ 80.



4It appears that the Velezes were questioned in mid-March 1993. The parties agree Ana took
a polygraph in mid-March, [260] ¶ 11, and Frank’s affidavit suggests he was questioned at
the police station on the same day as his mother. [262-73].

                                            4
    Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 5 of 60 PageID #:8539




        That February, another defendant in this case—then-Cook County Assistant

State’s Attorney Matthew Coghlan—was prosecuting a different murder. [259] ¶ 3;

[272] ¶ 26. In that case, Coghlan examined a witness, who testified that Detectives

Guevara and Halvorsen hit him with a flashlight and forced him to sign a statement

fabricated by the detectives that falsely implicated the criminal defendant. Id.; [262-

49] at 15–16. The parties dispute whether the witness’s initial statement

incriminating the criminal defendant was actually fabricated by the detectives. [272]

¶ 26. Coghlan eventually became the trial attorney prosecuting the Vargas murder

case. Id. ¶ 14.

        B.    The Arrest of Francisco Vicente

        In mid-May, Francisco Vicente, a member of the Imperial Gangsters, was

arrested on multiple robbery charges, unrelated to the murder of Vargas. [259] ¶ 20;

[272] ¶ 8. Vicente faced at least 9 to over 30 years in prison. Id. 5 The parties dispute

whether Guevara and Halvorsen promised Vicente a “sweet deal” on his robbery

charges if he cooperated with them on other cases. Id. ¶ 33. At the time of his arrest,

Vicente was also experiencing heroin withdrawal. Id. ¶ 9.

        The next day, ASA Kevin Hughes, with Detective Halvorsen present, took

Vicente’s statement about Salvador Ruvalcaba, who had been murdered the previous

day. [259] ¶ 21; [272] ¶ 10. According to the statement, Vicente had a conversation in

lockup with another detainee named Robert Bouto, who confessed to killing




5The parties dispute whether Vicente faced a maximum of 97 years in prison based on
whether his sentences could run consecutively or concurrently. [272] ¶ 8.

                                           5
    Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 6 of 60 PageID #:8540




Ruvalcaba. [202-6]; [272] ¶ 2. The parties dispute whether Vicente’s statement

incriminating Bouto was coerced and fabricated by Detectives Guevara and

Halvorsen. [259] ¶ 21. A few days later, another prosecutor, Mary Roberts, handled

the grand jury proceeding for the Ruvalcaba murder, where Vicente testified that

Bouto confessed to him. [259] ¶ 22; [207-1]. At some point after ASA Hughes took

Vicente’s statement, ASA John Dillon—another defendant in this case—was assigned

to prosecute the Ruvalcaba murder at trial. [259] ¶ 24; [272] ¶ 14.

        At the Cook County State’s Attorney’s Office, prosecutors were typically

assigned to different stages of a single case: felony review, preliminary hearing, and

trial. [259] ¶¶ 8–13. Felony review prosecutors, like Kevin Hughes, evaluated

evidence from law enforcement to determine whether to approve warrants and file

charges against suspects. Id. ¶ 9. After charges were filed, a different prosecutor, like

Mary Roberts, would handle the bond hearing, preliminary hearings, or grand jury

proceedings. Id. ¶ 10. If the case made it to trial, it would be assigned to a trial

attorney. Id. ¶ 13. Coghlan and Dillon—the two prosecutor-defendants in this case—

worked in the gang crimes unit, which tried gang-related felonies. Id. ¶¶ 3–4, 14,16.

Gang unit trial attorneys typically picked up cases at the homicide branch of the

police station. Id. ¶ 18. In these instances, the charges against the suspect had

usually already been approved by a felony review prosecutor. Id. 6




6Another way trial attorneys got cases was when experienced ASAs would give cases to the
ASAs new to the gang crimes unit. [202-2] at 23.

                                           6
    Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 7 of 60 PageID #:8541




        C.    Inquiries into Armando Serrano, Jose Montanez, and Jorge
              Pacheco

        In late May, Detective Guevara requested and received the criminal histories

of Armando Serrano and Jose Montanez—the plaintiffs in this case—and Jorge

Pacheco, all of whom were members of the Imperial Gangsters. [259] ¶ 36; [260] ¶ 13.

According to the defendants in this case, after making this request, Guevara informed

Halvorsen that a source had told him that two Imperial Gangsters—“Pistol Pete,”

which was Montanez’s nickname, and “Mando,” which was Serrano’s nickname—had

murdered Vargas. Id. ¶¶ 12, 14. The parties dispute whether a source ever came

forward to Guevara, and whether Guevara actually made this statement to

Halvorsen. Id. There is no documented record of the alleged tip. Id. Halvorsen said

that he looked in his nickname file to try and find out who “Pistol Pete” was but that

“there were just too many Pistol Petes” to identify a particular suspect. [202-9] at 42–

44.

        D.    Arranging a Meeting

        At the end of May, Vicente, who was in jail, informed either Detective

Halvorsen or Guevara about a visit from the defense attorney for Robert Bouto, the

person Vicente had incriminated in the murder of Salvador Ruvalcaba. [259] ¶¶ 25–

26. Halvorsen informed Dillon, the prosecutor on the Ruvalcaba case, that Bouto’s

attorney had attempted to bribe Vicente if Vicente recanted. Id. ¶ 26. 7 The parties




7Cook County Department of Corrections records indicate that an officer found $17.00 in
Vicente’s shirt pocket after the attorney visit. [202-8] at 4–10. Vicente denied that he had
been given any money. Id. at 8.

                                             7
  Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 8 of 60 PageID #:8542




dispute whether Vicente had been offered a bribe, or if the defendants in this case

fabricated this story. Id. ¶¶ 25–26; [272] ¶ 29. Dillon, who had yet to meet Vicente,

arranged a meeting with him at the Cook County State’s Attorney’s Office. [259] ¶ 27.

The parties dispute whether the purpose of the meeting was to document the

attempted bribe. Id.

      Up until this point, it appeared that the investigation of Vargas’s murder had

been inactive for months. No arrests had been made, and there had been no

documented activity since early February, except for Vargas’s toxicology results, the

polygraph of Ana Velez, and a ballistics report. [259] ¶ 19; [272] ¶ 7. That was all

about to change.

      E.     The Vicente Interview

      On June 2, 1993, Vicente was brought to a conference room in the gang crimes

unit. [259] ¶ 29. The main area of the unit was square-shaped. [202-2] at 23, 37, 51–

52. The conference room and other offices and rooms were located along the perimeter

of the square, creating an open area in the middle. Id. Dillon’s office was outside the

square, approximately 15 to 20 yards away. Id.; [259] ¶ 33. Many of the rooms had

glass along the side of the door. [272] ¶ 15.

      Dillon and Halvorsen discussed the visit from Bouto’s attorney with Vicente

inside the conference room. [259] ¶ 29. What happened next is hotly contested.

Vicente implicated Serrano, Montanez, and Pacheco in the Vargas murder, but the

parties dispute whether Vicente offered this statement truthfully and voluntarily, or

whether Detectives Guevara and Halvorsen and prosecutors Coghlan and Dillon



                                           8
    Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 9 of 60 PageID #:8543




fabricated Vicente’s statement and forced Vicente to sign it using physical threats

and promises. See e.g. [259] ¶ 36; [272] ¶¶ 16–18.

        Plaintiffs—based on new testimony from Vicente—allege that the detectives

fed Vicente three different versions of the incriminating statement. Id. ¶ 16. 8 The

first version made Vicente an eyewitness to the Vargas murder. Id. In the second

version, Montanez, Serrano, and Pacheco gave Vicente the murder weapon. Id. ¶ 17.

In the third version, Vicente stood on a street the morning of the murder, when he

saw Serrano, Montanez, and Pacheco drive up between 8:30 and 9:00 am, in a tan

car. Id. ¶ 18; [262-10] at 3. The car pulled over, and the group talked for a few hours.

[262-34] at 13. Serrano, Montanez, and Pacheco were arguing about a murder, which

they described as a robbery gone wrong. Id. at 13–17. Vicente heard them say that

the night before, they had gone to a gas station, where Montanez saw someone with

a lot of cash. Id. at 17–18. They did not rob their victim immediately because his

family was in the car. Id. at 19. Instead, Serrano, Montanez, and Pacheco followed

the victim home and waited until 5:00 am to rob him. [207-3] at 13. Vicente learned

that they shot the victim but did not rob him. Id. at 14. Vicente says he adopted this

third version of the story of Vargas’s murder to avoid being an accomplice. [272]

¶¶ 16–18.

        Detective Halvorsen was inside the conference room with Vicente when the

Vargas murder came up. [259] ¶ 32. According to the defendants, Halvorsen and




8Plaintiffs suggest that Guevara placed photos of the crime scene in front of Vicente, but that
suggestion is not supported by Vicente’s 2018 deposition. See [262-18] at 18.

                                              9
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 10 of 60 PageID #:8544




Vicente were alone when Halvorsen asked Vicente about “Pistol Pete,” which

prompted Vicente to voluntarily provide a lengthy statement implicating Serrano,

Montanez, and Pacheco in the Vargas murder. Id. ¶ 36.

      Based on Halvorsen’s and Dillon’s testimony, defendants argue Guevara was

not in the room. See e.g. [272] ¶ 16; [202-2] at 49. But plaintiffs argue he was, based

on Vicente’s testimony that Guevara was loudly threatening and beating him. See e.g.

[272] ¶¶ 24, 28; [262-18] at 17, 19, 53. Halvorsen and Guevara’s joint police report

indicated that detectives, plural, talked to Vicente. [262-1] at 98.

      Defendant Dillon says he was not involved when the discussion turned to

Vargas. See e.g. [259] ¶¶ 33, 35; [272] ¶ 20. According to Dillon, he would go in and

out of the conference room to his office, which was too far away to hear anything.

[259] ¶ 33; [202-2] at 52, 77. When Halvorsen told Dillon that Vicente “just gave us

another murder,” Dillon was not inside the conference room, but rather in the open

area just outside the conference room. [259] ¶ 37; [202-2] at 51. Dillon did not ask

Halvorsen for any details. [202-2] at 51. Dillon also testified that he believed he

questioned Vicente about the Bouto case in one setting but recalled going back into

the conference room “a few times.” [202-2] at 77.

      Like Dillon, defendant Coghlan also claims that he did not participate in the

Vargas discussion with Vicente. See e.g. [272] ¶¶ 20–21, 77. Coghlan says he became

aware of Vicente and the Vargas murder over a month later. [259] ¶ 40. According to

Coghlan, in late July, Dillon overheard Coghlan talking about wanting more cases.

[202-1] at 6–7. Dillon responded that he knew of a witness that had come forward



                                           10
    Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 11 of 60 PageID #:8545




with information that the police had independently corroborated. Id. After they

spoke, Coghlan went to the police station to pick up the Vargas file. Id. 9 To the extent

Coghlan was in the office at work on June 2, Coghlan testified that he did not

remember seeing Vicente, Halvorsen, or Dillon that day, and that he never saw

Vicente in the State’s Attorney’s office the entire month of June. [202-1] at 13, 15.

Halvorsen and Dillon also testified that Coghlan was not at the June 2 meeting. [202-

9] at 94; [202-2] at 78. Contemporaneous written records did not reference Coghlan

until late July. [259] ¶ 79.

        However, according to plaintiffs, based on old and new testimony from Vicente,

both Coghlan and Dillon were present for the June 2 meeting with Vicente. See e.g.

[272] ¶¶ 21–23, 25. At the criminal trial of Serrano and Montanez, which was in 1994,

Vicente testified as follows: when asked about which prosecutor he spoke with on

June 2, Vicente responded Coghlan and then said Dillon, but never clarified whether

he spoke with Coghlan or not. [262-34] at 27–28. The subsequent questions were

about Vicente’s discussions with Dillon about the Ruvalcaba murder. Id. In response

to a question about who was present when the Vargas murder first came up, Vicente

responded Halvorsen and Guevara. Id. at 127.

        In 2018, Vicente was deposed for this case. [262-18]. Vicente testified that he

was “not sure about dates because it happened 20-something years ago” but was


9 According to Coghlan’s testimony, he learned of the Vargas case directly from Dillon, which
was not one of the typical ways gang unit trial attorneys picked-up cases. See [259] ¶¶ 8–13,
18; [202-2] at 23–24. Defendants’ statement that Coghlan picked up the Vargas case in a
“typical” way is disregarded. [272] ¶ 14. So is plaintiffs’ characterization that Coghlan
prosecuted the case “at Dillon’s request,” because the citations do not support that assertion.
Id.
                                              11
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 12 of 60 PageID #:8546




confident that he first spoke about the Vargas murder with Halvorsen and Guevara.

[262-18] at 17. The detectives threatened him, and Guevara beat him. Id. Vicente

first met Dillon and then Coghlan and said that he met with the four of them—the

two detectives and two prosecutors—many times because Vicente was involved in

three different cases, the Ruvalcaba murder, the Vargas murder, and the murder of

Monica Roman. Id. at 17–18. Coghlan and Dillon were in the open area outside the

conference room, and when Guevara and Halvorsen fed Vicente different scenarios

about the Vargas murder, Coghlan and Dillon were within earshot. Id. Whenever

Vicente saw one prosecutor, he saw the other. Id. at 21. During the June 2

interrogation, the conference room door was ajar, and Guevara and Halvorsen would

go in and out of the room, and sometimes Dillon and Coghlan would stick their heads

in the door. Id. at 37.

       Vicente also testified that no prosecutors were inside the conference room when

the Vargas murder came up, only Guevara and Halvorsen. Id. at 52. Vicente could

not hear the prosecutors in the hallway because Guevara would knock him out, and

Vicente would hear “stars and [] shit in my ear.” Id. at 54. Dillon and Coghlan were

present, and while Vicente could not “recall right—you know, 20 something years ago,

but I know they were up there.” Id. Vicente could hear Guevara, Halvorsen, Dillon,

and Coghlan talking outside the door, “whispering, and talking, and trying to figure

out different scenarios.” Id. at 55. He could “hear little talk about what I was saying,

and what I wasn’t going to say, and what they wanted me to say.” Id. Vicente visited

the State’s Attorney’s office 30 to 40 times to talk about the three different cases he



                                          12
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 13 of 60 PageID #:8547




was involved in. Id. 10 Vicente never reported to anyone in the State’s Attorney’s Office

that his testimony was false. Id. at 56. 11 When questioned further, Vicente testified

that he was not sure if he saw Coghlan on June 2 because he was dealing with so

many people, and that he could not say whether or not he heard Coghlan’s voice that

day, and that Coghlan “could have been” inside the room when the Vargas murder

came up. Id. at 64. Vicente concluded “I just don’t remember. So many meetings with

Dillon, and Coghlan, and Guevara, and Halvorsen.” Id. 12

          F.     Wilda Vargas 13

          The parties next dispute whether after the meeting with Vicente, the

detectives corroborated his testimony with Wilda, Vargas’s widow, or whether the

detectives learned of key information from Wilda much earlier, which they then fed

to Vicente on June 2 to enhance his statement implicating plaintiffs. Almost

everything is contested—in part because Wilda’s testimony lacks coherence, and both

parties mix and match it. The factual disputes concern the substance of Wilda’s

testimony, the timeline created by her testimony, and her identifications of plaintiffs




10Coghlan testified he met with Vicente face-to-face at least 3 times before trial. [272] ¶ 27;
[262-33] at 210. Plaintiffs’ characterization of Vicente’s 30 to 40 visits is misleading. [272]
¶ 27. The underlying citations establish the visits spanned three different cases, not just
plaintiffs’ case.
11 Vicente added that the prosecutors knew his testimony was false. [262-18] at 56. This
assertion by Vicente is inadmissible, and I disregard it. (That does not mean, however, that
a jury could not infer Coghlan’s and Dillon’s knowledge from other admissible testimony.)
12Vicente’s testimony was in response to “the meeting [he] testified a lot about today up in
the State’s Attorney’s Office.” [262-18] at 64. This, and the testimony prior to this section,
sufficiently references the June 2 meeting.
13   To avoid confusion, I refer to Rodrigo Vargas as “Vargas” and to his wife as “Wilda.”

                                                13
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 14 of 60 PageID #:8548




and Montanez’s car during the criminal investigation and prosecution. See e.g. [260]

¶¶ 4, 16–21; [272] ¶¶ 62–68.

      Plaintiffs’ theory is the following: according to Wilda’s 2018 deposition

testimony, the day of her husband’s murder in February 1993, Wilda told detectives

Schak and Jack about an incident at a gas station, and then told Guevara about it

the following day. [262-21] at 25–27. At the 1994 criminal trial, Wilda testified that

she told Guevara (in June 1993) that the night before Vargas was murdered, they

went to the gas station after cashing a check at the bank. [262-23] at 8–19. Vargas

went inside to pay. Id. at 8–9. Another car—a “cream colored four-door brown on top”

with three people in it—pulled in, blocking the exit path. Id. at 14. Around this time,

Vargas came back out to pump gas. Id. at 8–9, 18. Someone from the cream and brown

vehicle then went inside the gas station. Id. at 17–18. Vargas honked his horn so the

car would move and cursed to himself. Id. at 18. The person inside the station came

back out, moved the car, and screeched the tires. Id. Vargas screeched his tires. Id.

The cream and brown car followed them, but after the Vargas family turned left on a

street, Wilda did not know whether the brown car followed them home. Id.; see also

id. at 49–54. At her 2018 deposition, Wilda said that after sharing this information

with the police in February, she went to the police station. [262-21] at 15, 27–30. The

police department had “gang books,” consisting of photographs of known gang

members, which were used to help in suspect-identifications. [272] ¶ 67. Guevara and

Halvorsen knew that they were required to document any gang book identifications,

even if unsuccessful. Id. Guevara showed Wilda books with photos in them, and Wilda



                                          14
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 15 of 60 PageID #:8549




identified two people from the car at the gas station. [262-21] at 15, 27–30. The

identifications were not placed into evidence. [272] ¶ 68.

      Defendants’ theory is the following: according to Halvorsen’s testimony, he and

Guevara first learned of the gas station incident from Vicente at the June 2 meeting

in the State’s Attorney’s Office, and the detectives corroborated Vicente’s story with

Wilda later that day at her house. [202-9] at 91. Wilda’s 1994 trial testimony

supported this sequence of events. [262-23] at 8–9. Defendants then emphasize that

at her 2018 deposition, Wilda testified that the Vargas family stopped at the gas

station the night before the murder. [212-6] at 4–12. A vehicle blocking the exit path

was already there. Id. It was a big, four-door car: the top was made of a brown cloth

material, and the bottom was a cream color or a light brown. Id. Three strangers that

looked Latino were in it. Id. The driver and front seat passenger did not get out of the

car. Id. Vargas went inside to pay and was there for approximately ten minutes. Id.

Vargas then came back outside to fill the gas tank. Id. Vargas honked his horn at the

vehicle blocking his exit. Id. The car would not move. Id. Profanity was exchanged.

Id. The vehicle then followed the family home. Id.

      Halvorsen and Guevara’s police report from June 1993 contained a third

version of Wilda’s gas station story. According to the report, the police corroborated

Vicente’s testimony with Wilda. [202-10] at 4. Wilda described a tan car, with three

Latino men. Id. The car pulled up directly in front of the Vargas’s car at the gas

station. Id. Vargas, who had a roll of money, went inside the gas station, and the

driver of the tan car walked in behind Vargas. Id. Vargas got back into the car to exit



                                          15
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 16 of 60 PageID #:8550




and had to back out to get around the tan car. Id. The tan car followed them home.

Id. This police report is dated June 2 and June 3, but contains information that the

detectives say they received around June 6—Halvorsen chalked up the discrepancy

to a mistake in the dating of the report; plaintiffs suggest this shows the unreliability

of the detectives’ statements about the timeline of their interactions with Wilda. [262-

9] at 67–69.

         According to defendants, after speaking with Wilda, Guevara showed her a

photo array with eight photos, and Wilda identified Montanez as the driver and

Serrano as a passenger in the car that blocked the Vargas’s car at the gas station.

[260] ¶ 18; [272] ¶ 66. 14

         The last major factual dispute about Wilda concerns her identification of

Montanez’s car. See e.g. [260] ¶¶ 19–20. Plaintiffs claim that a few days after the

murder, around February 8, a police officer took Wilda around to look for the car.

[262-23] at 59; [272] ¶ 63. Defendants claim that a few days after June 2, Halvorsen

and Guevara located Montanez’s vehicle, a Buick Regal with two bullet holes and a

damaged left front fender, and drove Wilda to the area, where she identified

Montanez’s Buick as the car from the gas station incident. [260] ¶¶ 19–20; [262-50]

at 27–28. While it is not clear whether plaintiffs believe Wilda went to look for cars



14It is unclear whether plaintiffs agree with defendants that Wilda viewed a photo array with
Guevara on June 2 (in addition to the gang book identifications). [272] ¶¶ 66, 68. Defendants’
position on Wilda’s photo identifications is also confusing. Defendants agree that Wilda
viewed gang books but claim she viewed them with Guevara on the same day she saw the
photo array, June 2. [260] ¶ 25; [272] ¶ 68. But defendants do not reconcile Wilda’s testimony
that she viewed gang books at the police station, [262-21] at 15, with Halvorsen’s testimony
that they showed Wilda photos (not books) at her house. [202-9] at 39.

                                             16
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 17 of 60 PageID #:8551




only once (in February) or twice (in February and June), the parties agree that

Guevara told Wilda he would take her to see abandoned cars in a neighborhood where

cars were dumped. [272] ¶ 72. The cars Guevara and Halvorsen showed Wilda

appeared abandoned or seriously damaged, even though no evidence suggested the

car associated with Vargas’s murder was damaged. Id. Wilda testified that Guevara

told her “bad things happen[ed]” in the neighborhood that they drove around in. [262-

21] at 60. Wilda saw approximately 5 other abandoned cars that did not match the

size or color of the car she saw at the gas station. Id. at 32; [272] ¶ 73. Wilda told

Guevara to stop when she recognized a car, because the material on top of the car

was different from the bottom, like the car at the gas station. [262-21] at 17–18. Wilda

asked why the vehicle she identified was damaged and had a bullet hole. Id. at 18.

Guevara told her the damage occurred during her husband’s murder. Id. at 32. 15

According to Wilda, the detectives, primarily Guevara, told her “that the bullet—that

the vehicle had looked like the bullet that Rodrigo had, that that could be the vehicle”

and “that the bullet matched with the hole in the car.” [262-21] at 18, 32. The parties

dispute whether Guevara ever said ballistics evidence from Montanez’s car

forensically matched the scene of the crime. [272] ¶ 75. 16 Guevara also told Wilda




15 The parties dispute when and why Montanez’s car sustained damage, specifically whether
it was damaged during the Vargas murder or if the damage happened later for unrelated
reasons. See e.g. [272] ¶ 75; [212-18] (car mechanic’s affidavit that Montanez’s car was not
damaged on February 19, 1993).
 The only alleged support for any bullet-matching theory was Vicente’s testimony that
16

Montanez’s car had been shot during the murder. [272] ¶ 75.

                                            17
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 18 of 60 PageID #:8552




that the car she identified had been abandoned. Id. ¶ 74. Wilda testified that Guevara

and Halvorsen did not force or tell her to pick a particular car. [262-21] at 18.

         G.     The First Serrano Interview

         On June 8, 1993, Serrano was placed in a room at a police station, where

Guevara interviewed him. [272] ¶ 39. Guevara lied and said that Pacheco, who was

in custody, told police officers that Serrano had committed the Vargas murder. Id.

The parties dispute whether Guevara repeatedly slapped and punched Serrano, and

whether Halvorsen participated. Id. Serrano was released the next day. Id. ¶ 40.

Guevara opened the door to the room where Serrano was held and said, “get the fuck

out.” Id. Serrano made no statements implicating himself or anyone else in the

Vargas murder. Id.

         H.     Vicente’s Subsequent Meeting with Dillon

         On June 9, the day Serrano was released, Vicente visited the gang crimes unit

again. [259] ¶ 47. 17 The parties dispute the purpose of the visit. Id. Dillon testified

that the purpose was to discuss and document a second alleged bribe from Bouto’s

attorney, because Dillon was the trial attorney on the Ruvalcaba case. [202-2] at 49–

50, 53. Vicente testified that while another attorney might have visited him, he never

met with that attorney or received a bribe. [262-18] at 50–51. The parties dispute

whether at this second meeting, Dillon and Vicente discussed the Vargas murder.

[259] ¶ 49. Ultimately, Dillon never called Vicente as a witness in the Ruvalcaba trial




17As a general matter, the parties dispute the number of times Dillon and Vicente met. [259]
¶¶ 49, 51.

                                            18
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 19 of 60 PageID #:8553




because Dillon believed Vicente’s testimony was distracting. Id. ¶ 55. Bouto was

convicted of murdering Ruvalcaba, but over twenty years later, Bouto’s conviction

was vacated, and he was granted a certificate of innocence. [272] ¶ 11.

      I.     The Timothy Rankins Interview

      The day after Dillon’s second meeting with Vicente, Timothy Rankins was

arrested for an unrelated robbery with Demond Williams, also known as “Shorty

Folks.” [260] ¶ 26; [272] ¶ 41. The next day, June 11, Rankins signed a statement

saying that he witnessed Serrano, Montanez, and Pacheco murder Vargas. [259] ¶ 56;

[260] ¶ 26. The parties dispute many facts about the circumstances and substance of

Rankins’s statement. See e.g., id.

      According to a police report by Detectives Halvorsen and Guevara: Sergeant

Edward Mingey—the last individual defendant in this case—knew Rankins was a

member of the Spanish Cobras, so Mingey asked Rankins, alone on June 11, about

the murder of Monica Roman, because the suspect was supposedly a Spanish Cobra.

[202-14] at 3; [260] ¶ 2. When Mingey realized Rankins was a witness to the Vargas

murder, Mingey contacted Halvorsen and Guevara, who interviewed Rankins. [202-

14] at 4. Rankins told the detectives that he was with two other people, “Shorty Folks”

and his girlfriend Sabrina, when he met Serrano, Montanez, and Pacheco in a park,

at 4:00 am on February 4, the morning of Vargas’s murder. Id. at 3–4; [260] ¶ 28. The

Spanish Cobras were friendly with the Imperial Gangsters, and Rankins had picked

up drugs and guns with Serrano, Montanez, and Pacheco before. [202-14] at 4.

Rankins then accompanied them to the murder scene in a different car, a red van



                                          19
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 20 of 60 PageID #:8554




with white stripes that remained farther away from the crime scene. Id. at 4–5.

Serrano, Montanez, and Pacheco confronted Vargas outside his home. Id. at 5. Vargas

ran to his van, and one of the plaintiffs yelled “DO HIM, DO HIM.” Id. Six to nine

shots were fired; Rankins heard glass on the driver’s side window shatter. Id. Then

they all drove away. Id. After Rankins shared this story, Halvorsen and Guevara

drove Rankins by Vargas’s home to verify the information, and Rankins’s pointed to

the crime scene. Id. Halvorsen and Guevara then showed Rankins a photo array of

suspects, and Rankins identified Serrano, Montanez, and Pacheco. Id. at 5–6.

Guevara and Halvorsen also obtained the identities of “Shorty Folks” and Sabrina.

[272] ¶ 49.

       The parties dispute whether Sergeant Mingey was ever alone with Rankins.

[272] ¶ 44. Rankins testified that Halvorsen, Guevara, and Mingey all interviewed

him at the same time. [262-53] at 9. And, like Vicente’s statement, the parties dispute

whether Rankins’s statement was truthful and voluntary, or knowingly fabricated by

Guevara, Halvorsen, and Mingey with the use of threats and physical force. See e.g.

[259] ¶ 56; [260] ¶¶ 26, 28; [272] ¶¶ 42–44. Rankins testified the statement was

beaten and forced out of him, and that the state’s attorney offered to make his robbery

charges disappear if he cooperated. [262-53] at 15–18, 45–46. Rankins also testified

that Mingey told him that the police wanted to frame Serrano, Montanez, and

Pacheco for murder because they were drug dealers that the police had been unable

to catch. [262-31] at 3.




                                          20
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 21 of 60 PageID #:8555




         Finally, the parties dispute whether prosecutors Dillon and Coghlan were

present when Rankins was driven by the crime scene. See e.g. [259] ¶ 64; [272] ¶¶ 45,

52. In 2012, Rankins testified that Guevara, Halvorsen, Mingey, and Coghlan were

in the car. [262-64] at 22. In 2019, Rankins testified that it was Halvorsen, Guevara,

and Dillon, and that he met at least one prosecutor that day. [262-53] at 14, 42.

Rankins said that Dillon followed them in a separate car. Id. at 77. 18 Rankins also

testified that he told Coghlan and Dillon that his statement was a lie that day. [272]

¶ 50; [262-53] at 57; [262-64] at 21. Coghlan, however, maintains that he was not

aware of the Vargas case until late July, and that he first met Rankins in September.

[259] ¶ 40; [202-1] at 17; [202-19] at 6. Dillon testified that he was not aware of

Rankins until this lawsuit was filed. [272] ¶ 45 19; [202-2] at 65. And in 1994, Rankins

wrote that he did not tell the prosecutors that his statement was false. [272-1] at 3.

The parties also dispute Mingey’s level of interaction with Dillon and Coghlan about

the Vargas murder. [260] ¶ 45. 20 In 2019, Rankins testified that after he was arrested

in June 1993, he started selling drugs for Guevara. Id. ¶ 35.




18Dillon says that Rankins testified that the crime scene drive-by happened on Saturday,
June 12 and suggests that it is unreasonable to believe Dillon was working on a Saturday.
[276] at 8, n.3. But Dillon’s citations fail to suggest this timeline, and even the detectives’
police reports indicate that the drive-by took place on Friday, June 11.
19Paragraph 45 of plaintiffs’ additional statement of facts, [272] ¶ 45, has many problems,
including too many facts and citations. Coghlan’s handwritten notes confirm that Rankins
was driven by the scene, likely on June 11. [262-65]. But they don’t evince Coghlan’s
participation.
20   Mingey never had direct contact with Vicente or Wilda. [260] ¶ 46.

                                               21
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 22 of 60 PageID #:8556




         J.     Serrano’s Arrest

         After Rankins identified plaintiffs in a photo array on June 11, Serrano was

arrested that same day. [259] ¶ 57; [272] ¶ 47; [202-14] at 6. As Serrano was escorted

past Mingey’s office, Mingey gave Serrano a “thumbs down.” [260] ¶ 44; [272] ¶ 47.

Serrano was placed in an interview room, where Guevara showed him a photo of

Rankins. Id. Serrano told Guevara that he knew Rankins only because Serrano had

previously testified against Rankins’s brother. Id. Serrano and Rankins were not

friends. Id. ¶ 48. 21 After the arrest, police reports indicate that Rankins and Wilda

identified Serrano in a line-up. [259] ¶¶ 59–60; [202-14] at 6; [202-16] at 2; [262-53]

at 14. But the parties dispute whether the line-up was fair, and whether Rankins

even viewed one. [259] ¶¶ 59–60.

         Halvorsen and Guevara then notified the felony review unit. [202-14] at 6. ASA

John King arrived and reviewed the Vargas file, which included the contents of

Vicente’s statement. Id.; [259] ¶ 61. King also interviewed Rankins and took

Rankins’s statement, which Rankins signed. Id.; [202-14] at 6. 22 King and Guevara

then interviewed Serrano, who did not provide an alibi or statement. Id.; [259] ¶ 61. 23




21Serrano and Rankins encountered each other a single time in the “bullpen” shortly after
they were arrested. [272] ¶ 48. According to Rankins, the two did not converse and Rankins
thought that Serrano “wanted to do something to him.” Id. The two men had no additional
contact with one another ever again. Id.
22 Rankins testified that King was not there when he signed the statement, only the
detectives, who had to take a second statement because there was blood on the first one from
beating Rankins. [202-18] at 41–42. Rankins also testified he saw Dillon, not King on June
11. Id. at 58.
23Defendants’ characterization that King “attempted” to interview Serrano is unsupported
by the underlying citations and disregarded. [259] ¶ 61.

                                            22
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 23 of 60 PageID #:8557




Either late at night on June 11 or early morning June 12, King approved murder

charges against Serrano. Id. ¶ 62. King did not recall having any contact with

Coghlan about the Vargas murder prior to approving these charges. Id. ¶ 63.

          K.     Rankins’s Grand Jury Testimony

          According to plaintiffs, a few days after his arrest, Rankins told Dillon,

Coghlan, and two other state’s attorneys that his statement was a lie and that he had

been beaten. [272] ¶ 50; [262-53] at 58. Rankins also claimed that he met with

Coghlan, Halvorsen, and Guevara on the day of the grand jury, June 15, and told

them that his statement was forced and false. [272] ¶ 50; [262-53] at 21. According to

Rankins, Coghlan threatened him to testify consistently with the signed statement.

Id. Ultimately, Rankins did implicate Serrano and Montanez before a grand jury.

[259] ¶ 65; [272] ¶ 56. 24 At the grand jury, Rankins testified that his statement was

given voluntarily, that he had not been threatened, and that he had not received any

promises in exchange for his testimony. [207-2] at 19–20. ASA Dan Galivan handled

the proceeding. [259] ¶ 65. 25

          Defendants dispute Rankins’s version of events. See e.g. [272] ¶¶ 51–52, 55.

According to defendants, Coghlan met Rankins in September, and Dillon first learned

of Rankins years later. [259] ¶ 40; [202-1] at 17; [202-19] at 6; [272] ¶ 45; [202-2] at

65.




24   Rankins claimed that he testified twice before the grand jury. [202-18] at 61–62.
25   Plaintiffs do not cite to any evidence placing Coghlan inside the grand jury room.

                                                23
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 24 of 60 PageID #:8558




      The parties do agree, however, that Coghlan was responsible for moving

Rankins to the State’s Attorney’s witness quarters, the “Q.” [272] ¶ 54. Rankins

testified that at the “Q,” he told Coghlan and Dillon that his statement was a lie, but

that Coghlan and Dillon threatened to move Rankins back to county jail if he failed

to testify. [272] ¶ 50; [262-53] at 23–24. Rankins also claimed that at some point, he

told Coghlan and Dillon that he had an alibi for the Vargas murder. [272] ¶ 50; [262-

53] at 25. The parties dispute whether Rankins’ testimony was true, what perks

Rankins received in the “Q,” and whether the perks were disclosed to Serrano’s and

Montanez’s criminal defense attorneys. [272] ¶ 54.

      L.     Vicente’s Second Signed Statement

      About a week after Rankins’s grand jury testimony, defendants claim that

Detectives Guevara and Halvorsen spoke with Vicente again, and that this time,

Vicente voluntarily shared information about a third murder, specifically that a man

named Geraldo Iglesias had confessed to murdering Monica Roman. [272] ¶ 2. A few

days later, ASA Solita Pandit took Vicente’s statement about the Vargas murder,

which implicated Serrano, Montanez, and Pacheco, and Vicente signed it. [259] ¶ 67.

According to the statement, Vicente said that he had “been treated well by the police

and Assistant State’s Attorney and ha[d] not been threatened or promised anything

in exchange for making this statement.” [202-21] at 7. Halvorsen was present. Id. at

2. Dillon was not, but notes that this is when he first learned the details of Vicente’s




                                          24
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 25 of 60 PageID #:8559




statements incriminating plaintiffs in the Vargas murder. [259] ¶¶ 52; 71. 26 ASA

Pandit also approved requests for arrest warrants for Pacheco and Montanez. Id.

¶ 72.

         M.     Vicente’s Grand Jury Testimony

         ASA Galivan handled Vicente’s grand jury proceeding on July 1, where Vicente

testified that Serrano, Montanez, and Pacheco had confessed to murdering Vargas.

[259] ¶ 69. 27 Vicente testified that he had not been threatened and had not received

any promises in exchange for his testimony. [272] ¶ 38. Serrano was indicted on first-

degree murder, attempted armed robbery, and unlawful use of a weapon. [259] ¶ 73.

Dillon did not participate in the proceeding. Id. ¶ 71. 28 The next day, a Cook County

judge issued arrest warrants for Pacheco and Montanez. Id. ¶ 72.

         At some point during this time, Vicente was moved to the “Q,” where he

received cigarettes, a Walkman radio, a Nike sweatsuit, three meals per day, and

visits with his girlfriend. [272] ¶ 32; [262-34] at 80–82. He was also able to make free

calls. [272] ¶ 32. 29




26Plaintiffs do not present any evidence placing Dillon or Coghlan at the meeting with ASA
Pandit.
27Prior to giving his grand jury testimony, Vicente met with a state’s attorney, whom he did
not identify as either Coghlan or Dillon. [259] ¶ 70.
28Again, plaintiffs do not present any evidence placing Dillon at Vicente’s grand jury or bond
hearing.
29The parties dispute whether the meals were the same as Cook County jail meals and if
Vicente also received drugs, jogging suits, and jewelry in the “Q.” [272] ¶ 32.

                                             25
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 26 of 60 PageID #:8560




      N.     More Arrests and Indictments

      Montanez was arrested a few days after Vicente gave his grand jury testimony.

[259] ¶ 74. Wilda identified Montanez in a line-up conducted by Halvorsen and

Guevara. [260] ¶ 23. The parties dispute the fairness of the line-up. Id. ASA Lynn

Weaver from the felony review unit approved filing murder charges against

Montanez. [259] ¶ 74. Pacheco was arrested next. Id. ¶ 75. ASA Hughes, who had

taken Vicente’s statement about the Ruvalcaba murder, approved murder charges

against Pacheco. Id. Montanez and Pacheco were indicted in late July 1993 for first

degree murder and attempted armed robbery of Vargas. Id. ¶ 76. Serrano was

charged in a superseding indictment for the same offenses. Id. ASA Galivan handled

the indictments. [202-32] at 14–16.

      O.     Rankins’s Recantation

      At some point, Rankins met Montanez in jail. [260] ¶ 29; [212-9] at 15–16.

Rankins told Montanez that the police forced him to incriminate Montanez. Id. In

March 1994, months after plaintiffs had been indicted, Rankins provided Montanez

with an affidavit recanting his statement. [260] ¶ 29. Montanez gave it to his

attorney. Id. Rankins’s affidavit described police coercion and false testimony. Id.

¶ 32. A few months later, Rankins provided a similar letter to an informal

investigator working with both of plaintiffs’ criminal defense attorneys. Id. ¶¶ 30–31;

[212-23] at 3.

      Coghlan saw Rankins’s written recantations before the trial. [260] ¶ 39; [272]

¶ 58; [262-33] at 298. The parties dispute whether during this time, Vicente refused



                                          26
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 27 of 60 PageID #:8561




to testify, and whether in response, Coghlan and Dillon threatened to move him from

the “Q” back to general population. [272] ¶ 28.

      P.     The Criminal Trial

      The trial took place in October 1994 before a judge, not a jury. [259] ¶ 80.

Vicente testified that in response to questions about “Pistol Pete,” he voluntarily

revealed that plaintiffs had confessed to him. [272] ¶¶ 30, 64. Vicente described the

details of plaintiffs’ alleged confession, including the gas station encounter—the third

version of the made-up story, according to plaintiffs’ theory. Id. Vicente also said that

he had not received any promises in exchange for incriminating Serrano, Montanez,

Pacheco, and Bouto. Id. ¶ 38. The parties dispute whether important information,

about the number of times Vicente had met with prosecutors, the threats they made,

and the conditions of Vicente’s confinement, including the perks he received, was

properly disclosed to plaintiffs’ criminal defense attorneys prior to trial. Id. ¶¶ 31–32.

      Wilda testified about the gas station encounter. [260] ¶ 41. The prosecution

elicited Wilda’s identifications of plaintiffs and Montanez’s car. [272] ¶¶ 70, 77.

During an in-court identification of Montanez, Wilda testified that he looked “heavier

now” compared to the man she had seen at the gas station. [262-23] at 17. The judge

described some of Wilda’s identifications as unreliable, in part because she mis-

identified plaintiffs in court. [262-8] at 4–5; [262-23] at 16–17. The parties dispute

whether the tactics used to secure Wilda’s identifications were properly disclosed to

plaintiffs’ defense counsel prior to trial. [272] ¶¶ 68, 76. In 2018, Wilda testified that




                                           27
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 28 of 60 PageID #:8562




during the trial, she could not tell Serrano and Pacheco apart, even after practicing

identifying them with the prosecutor. [262-21] at 46.

        Around this time, Rankins stayed with Montanez’s family in Puerto Rico to

avoid being called as a witness and did not testify at plaintiffs’ criminal trial. [260]

¶¶ 33, 40; [272] ¶ 57. Rankins wrote to Montanez, thanking him for not killing him

in jail, for saving his life, and for being treated like family in Puerto Rico. [260] ¶ 34.

At trial, Coghlan presented an investigator who testified about the State’s

unsuccessful efforts to locate Rankins. [272] ¶ 60; [262-68]. Coghlan then requested

a continuance to make one last effort to locate Rankins, which the judge denied. [272]

¶ 61.

        Nevertheless, the parties dispute whether Rankins’s statement was presented

through Halvorsen’s testimony. [260] ¶ 40. At trial, Halvorsen testified as follows: on

June 11, 1993, Mingey informed Halvorsen about Rankins being an eyewitness to the

Vargas murder. [272] ¶ 59. Guevara and Halvorsen interviewed Rankins and drove

Rankins to the crime scene. Id. Halvorsen said that he told Rankins that he wanted

to believe what Rankins was saying but Rankins needed to provide proof. Id.

Halvorsen told Rankins that Rankins would have to show Halvorsen that Rankins

knew exactly where the crime took place. Id. As they drove past the Vargas’s home,

Rankins pointed to it. Id. Halvorsen and Guevara returned Rankins to the office, and

then went to look for Serrano. Id. They found Serrano, placed him in custody, and

conducted a line-up that Rankins and Wilda viewed. Id. The detectives called an

Assistant State’s Attorney, who took Rankins’s statement. Id. The judge ruled that



                                            28
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 29 of 60 PageID #:8563




Halvorsen’s testimony was admissible to show the detectives’ course of conduct in the

investigation and that it was relevant, overruling defense objections based on hearsay

and prejudice. Id. During the trial, the criminal defense attorneys suggested that

Guevara and Halvorsen fed information to Wilda and Vicente. See e.g. [262-23] at 39–

40, 73; [262-70] at 4. In closing argument, Coghlan made no mention of Rankins or

the detectives’ use of Rankins during their investigation. See [262-70]. Coghlan’s

closing focused on Vicente’s testimony and credibility, and the testimony and

identifications of Wilda. Id.

         The parties dispute whether the prosecution failed to disclose information

about the treatment Rankins received and the circumstances of his initial statement,

the notes Mingey took, if any, and the identities of “Shorty Folks” and “Sabrina.” [260]

¶ 27; [272] ¶¶ 46, 49, 53. The criminal defense attorneys for Serrano, Montanez, and

Pacheco should have received the same discovery materials from the State’s

Attorney’s office. [260] ¶ 38; [212-13] at 5. But plaintiffs do not have a copy of the

criminal defense attorney files for Serrano and Montanez. [216] at 17, n.7. Pacheco’s

criminal defense file exists, and does not contain disclosures of Mingey’s notes,

Rankins’s treatment, or the identities of Shorty Folks and Sabrina. [272-43]. The

parties agree that Guevara and Halvorsen did not disclose that they considered

Frank Velez as an alternative murder suspect. [272] ¶ 81. 30




30As noted earlier, the parties dispute whether the officers accused Frank’s mother Ana of
covering up for her son’s involvement in the Vargas murder. [272] ¶ 81. Plaintiffs also claim
that this information was improperly withheld from their criminal defense counsel.

                                             29
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 30 of 60 PageID #:8564




         Serrano and Montanez were convicted in late October. [259] ¶ 80; [260] ¶¶ 1,

36, 42. The judge stated that, “The focal testimony belongs to that of a Francisco

Vicente, a twenty four year old person who has four very serious felonies pending in

the Circuit Court…” [262-70] at 13. The court also referenced Wilda’s testimony about

the gas station “confrontation” but noted her identifications were unreliable. [262-8]

at 4–5. The parties did not include the entirety of the judge’s findings in the summary

judgment record, but the judge made no apparent reference to Rankins or his value

as investigative corroboration for the prosecution’s theory of the case. [262-70]; [262-

8]. 31

         Q.     Vicente’s Sentencing

         About two years after the trial, Vicente, who pled guilty to three armed

robberies and one simple robbery, was sentenced. [259] ¶ 81. Vicente had served

nearly all of his pre-trial custody time in the “Q” or DuPage County Jail. [272] ¶ 35.

While Dillon drafted Vicente’s sentencing order, the parties dispute whether Dillon

or the public defender calculated the sentence. [259] ¶¶ 82–84; [272] ¶¶ 35–36.

Ultimately, Vicente’s sentence included 156 days of credit that he did not actually

earn. [259] ¶ 82; [272] ¶¶ 35–36. 32 And instead of serving approximately 4.5 years on

his 9-year sentence, Vicente ended up serving about 3.5 years. [272] ¶ 37.




31Plaintiffs did not attach five pages of the trial court’s findings; pages 113–117 are missing.
[262-8]; [262-70] at 13.
32 There is no evidence that Vicente’s sentencing credit was known at the time of plaintiffs’
trial.

                                              30
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 31 of 60 PageID #:8565




      R.     Vicente’s Recantation and Plaintiffs’ Post-Conviction Relief

      A decade after the trial, in 2004, Vicente submitted an affidavit to

Northwestern University students recanting his testimony against Serrano,

Montanez, and Pacheco, alleging that he was threatened, intimidated, and physically

abused by Guevara and Halvorsen. [272] ¶ 3. Over ten years later, in the summer of

2016, plaintiffs’ convictions were reversed by the Illinois Appeals Court due to

evidence of “profoundly alarming acts of misconduct in the underlying investigation

and prosecution.” People v. Serrano, 404 Ill.Dec. 189, 192 (1st Dist. 2016); People v.

Montanez, 404 Ill.Dec. 218, 220 (1st Dist. 2016); [260] ¶ 1. On remand, the Cook

County State’s Attorney moved to vacate the convictions and dropped the charges.

[260] ¶ 1. In November 2016, Serrano and Montanez were granted certificates of

innocence. Id. An investigation commissioned by the City of Chicago concluded that

Serrano, Montanez, and Pacheco were more likely innocent than not. [272] ¶ 1.

      Plaintiffs then filed this civil rights lawsuit. [1]. Guevara asserted his Fifth

Amendment right against self-incrimination. [272] ¶ 4. Halvorsen and Mingey

initially invoked their Fifth Amendment rights but then later changed their minds

and agreed to testify. Id. ¶ 5. Vicente submitted a new affidavit, swearing that all

inculpatory statements against Montanez, Serrano, Pacheco, Bouto, and Iglesias

were false and that Guevara and Halvorsen coerced and fabricated these statements

through physical abuse and threats. Id. ¶ 3. In January 2020, Detective Halvorsen

passed away. [266].




                                         31
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 32 of 60 PageID #:8566




III.   Analysis

       Section 1983 of the Civil Rights Act allows private citizens to sue state actors

who commit constitutional wrongs. King v. Hendricks County Commissioners, 954

F.3d 981, 984 (7th Cir. 2020). Plaintiffs Serrano and Montanez raise multiple claims

under § 1983: fabrication of evidence, pretrial detention, suppression of evidence,

conspiracy, and failure to intervene. To be held liable for any of these claims, each

defendant—Guevara, Halvorsen, Mingey, Coghlan, and Dillon—must be personally

responsible for the alleged deprivation of plaintiffs’ constitutional rights. Mitchell v.

Kallas, 895 F.3d 492, 498 (7th Cir. 2018). The constitutional violation must occur at

the defendant’s direction or with his knowledge or consent. Id. A civil suit for damages

based on due-process violations requires proof that defendants acted intentionally or

at least recklessly. See Cairel v. Alderden, 821 F.3d 823, 832 n.2 (7th Cir. 2016);

Bolden v. City of Chicago, No. 17 CV 417, 2019 WL 3766104, at *13–14 (N.D. Ill. Aug.

9, 2019) (§ 1983 action has a mental state requirement greater than negligence).

Serrano and Montanez also raise related claims under state law: malicious

prosecution, civil conspiracy, intentional infliction of emotional distress, and

vicarious liability. Defendants argue that plaintiffs cannot prove many of their legal

claims. Coghlan and Dillon also assert prosecutorial immunity.

       A.    Fabrication of Evidence

       Under the Due Process Clause of the Fourteenth Amendment, the Constitution

guarantees the right to a fair trial in state criminal prosecutions. Mooney v. Holohan,

294 U.S. 103, 112 (1935); see also Coleman v. City of Peoria, Illinois, 925 F.3d 336,



                                           32
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 33 of 60 PageID #:8567




344 (7th Cir. 2019). A defendant violates due process when he uses false evidence to

deprive a criminal defendant of his liberty in some way. Coleman, 925 F.3d at 344;

Whitlock v. Brueggemann, 682 F.3d 567, 580 (7th Cir. 2012). For this claim, plaintiffs

must show that 1) the defendants “manufactured” the witness statements; 2) the

defendants knew with certainty that the statements were false; and 3) the false

evidence was used to convict plaintiffs. Coleman, 925 F.3d at 344–45.

      The 1994 criminal trial rested solely on witness testimony, because there was

no physical or forensic evidence connecting Serrano or Montanez to the murder of

Rodrigo Vargas. Now, over 25 years later, plaintiffs’ civil case rests solely on witness

testimony—from the same witnesses. At the summary judgment stage, all evidence

must be viewed in the light most favorable to plaintiffs. When resolving a factual

dispute depends on evaluating a witness’s credibility, summary judgment is

improper. Hackett v. City of South Bend, 956 F.3d 504, 507 (7th Cir. 2020) (“In fact-

intensive cases, credibility traps abound, and courts must be alert to avoid them.”).

The rare exception is when a witness’s testimony is so internally inconsistent that no

reasonable factfinder would credit it in light of all the evidence—only then is

summary judgment appropriate. Seshadri v. Kasraian, 130 F.3d 798, 802 (7th Cir.

1997) (citing Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985)); Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

             1.     Vicente’s Statement

      Coghlan and Dillon argue they played no role eliciting Vicente’s statement at

the June 2 meeting. Coghlan has weighty evidence that he was not involved in the



                                          33
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 34 of 60 PageID #:8568




interview and first learned about the case a month later, in July. See e.g. [259] ¶ 40.

Similarly, Dillon has significant evidence that his work with Vicente was limited to

the Ruvalcaba murder and that he was never involved in the Vargas case. See e.g.

[202-2] at 78. The prosecutors argue that the only evidence of their involvement

comes from Vicente’s testimony, and because Vicente’s testimony is so internally

inconsistent and flatly refuted by hard evidence, it must be rejected on summary

judgment.

         Vicente’s testimony implicating the prosecutors is weak and uncorroborated.

But it cannot be rejected as a matter of law—that decision is for the finder of fact—

and if credited, it situates Coghlan and Dillon as knowing participants in the

fabrication of evidence. Vicente testified, based on personal knowledge, that when the

Vargas murder first came up on June 2, Vicente could hear Coghlan, Dillon, Guevara,

and Halvorsen talking about what they wanted Vicente to say. [262-18] at 55. Vicente

also testified that 1) the conference room door was ajar; 2) Halvorsen and Guevara

went in and out of the room; 3) Dillon and Coghlan stuck their heads in the door; and

that 4) through this process, defendants developed three different narratives. See e.g.

id. at 37, 52–54. A jury could infer from this sequence that Coghlan and Dillon

knowingly worked together with the detectives to develop and elicit a false story from

Vicente to frame Serrano and Montanez. 33 A ruling in defendants’ favor would require



33Plaintiffs add that Vicente’s 1994 trial testimony, [262-34], put Coghlan at the scene of the
fabrication, but that is not correct. The testimony is too ambiguous to support any inference
that Coghlan manufactured false evidence with certainty. Coghlan’s knowledge of another
earlier accusation of fabrication against Guevara and Halvorsen, however, may lend some
credence to Coghlan’s knowledge of their tactics against Vicente.

                                              34
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 35 of 60 PageID #:8569




concluding that Vicente is incredible—a conclusion that falls outside the province of

summary judgment. 34

         Nor does Vicente’s testimony fit the rare exception when internally

inconsistent testimony can be rejected on summary judgment. Vicente’s concession

that he could not confirm his voice identifications of Coghlan and Dillon and was

uncertain of dates, [262-18] at 17, 54, 64, is not impossible to reconcile with his

testimony that he heard these two prosecutors discussing the false stories that the

detectives fed to him. When viewed in the light favorable to plaintiffs, it is simply a

concession that he would not adopt defendants’ demand for certainty. A jury would

not be required to be so certain—although if Vicente cannot be sure, one wonders how

a jury could comfortably sign a verdict in plaintiffs’ favor. Nevertheless, a jury would

be permitted to credit parts of Vicente’s testimony notwithstanding his wavering. The

testimony has holes, but it is not impossibly contradictory.

         Furthermore, Vicente’s testimony is not “flatly refuted by the hard evidence.”

Melton v. Tippecanoe County, 838 F.3d 814, 819 (7th Cir. 2016) (citation omitted).

Dillon said he was right outside the conference room when Halvorsen told him that

Vicente “gave us another murder.” [202-2] at 51. Dillon also testified that he finished

discussing the Ruvalcaba murder in one setting but continued to go in and out of the

conference room, which supports a reasonable inference that Dillon was, at points,



34 Defendants also characterize Vicente’s testimony as evidence of coercion. But Vicente’s
testimony is evidence of fabrication because he said his statement incriminating plaintiffs
was made up—he never heard plaintiffs confess to murder. In contrast, coercion is when a
“witness is forced by improper means to give [] testimony [that] may be true or false.” Fields
v. Wharrie, 740 F.3d 1107, 1110 (7th Cir. 2014).

                                             35
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 36 of 60 PageID #:8570




inside the conference room during the Vargas discussion. Id. at 77. While defendants’

contemporaneous written records did not reference Coghlan, the documents are not

objective—they are documents susceptible to human error (or intentional

obfuscation) and cannot establish with certainty that Coghlan was not present. See

[259] ¶ 79; [262-1] at 98; [262-9] at 67–69. While Vicente’s testimony may not be

persuasive at trial, it is sufficient to defeat summary judgment. 35

                2.    Wilda’s Testimony and Identifications

         Defendants argue that Wilda’s testimony and identifications were not made

up, and so summary judgment is warranted. But plaintiffs’ theory is not that the gas

station encounter and later identifications did not occur, but that Coghlan, Dillon,

Guevara, and Halvorsen 1) fabricated when they learned about the gas station

encounter from Wilda and 2) the substance of her identifications were false and

defendants knew it.

         Plaintiffs have evidence that the timing of Wilda’s information was used to

corroborate Vicente’s testimony and was false. The State’s theory at trial was that

Wilda corroborated Vicente’s testimony about the gas station encounter, which

explained why Serrano, Montanez, and Pacheco targeted Vargas: “they saw him with

a large amount of money” at the gas station and wanted to rob him. [262-45] at 5.

Plaintiffs argue Coghlan, Dillon, Guevara, and Halvorsen made this up and present



35Because sufficient evidence has been presented, I need not address defendants’ arguments
about using post-June 2 conduct (such as threats, incentives, and sentencing credits) to infer
Coghlan’s and Dillon’s knowledge of and involvement in falsifying Vicente’s statements on
June 2. Nevertheless, as a matter of evidence and inference, there is no prohibition on using
post-event evidence to draw an inference about an earlier event.

                                             36
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 37 of 60 PageID #:8571




evidence that the police officers learned about the gas station incident from Wilda

months before June 2. [262-21] at 25–27. 36 Plaintiffs’ theory is that Coghlan, Dillon,

Guevara, and Halvorsen then fed this information to Vicente to make up a convincing

story implicating plaintiffs. Accepting plaintiffs’ version of Vicente’s fabricated

statements means that Coghlan, Dillon, Guevara, and Halvorsen knew, with

certainty, that Wilda did not corroborate Vicente’s testimony. 37 The suspicious dates

on Halvorsen and Guevara’s police report lend some support to plainitffs’ theory that

Wilda did not confirm Vicente’s story. [262-9] at 67–69. Information about Wilda’s

corroboration came out during trial through Wilda’s and the officers’ testimony,

which bolstered the credibility of Vicente’s testimony. [260] ¶ 41; [262-23] at 8–9;

[262-50] at 9–10. As such, the false evidence of timing was used to deprive plaintiffs

of their liberty.

         Plaintiffs also allege that defendants made up Wilda’s identifications, which

were used at trial. [272] ¶¶ 70, 77. As noted, defendants’ alleged knowledge of

Vicente’s fabricated testimony permits a reasonable inference that Coghlan, Dillon,

Guevara, and Halvorsen all knew with certainty that any identification made by




36Contrary to the police defendants’ contention, [274] at 17, there is evidence that Wilda
described an “encounter” prior to June 2—not just a routine visit to the bank and gas station.
[262-21] at 26.
37 The police defendants argue that evidence about the alleged fabrication of Vicente’s
statements is impermissible propensity evidence and cannot be used to prove that defendants
fabricated Wilda’s statement. [274] at 16, n.10; Fed. R. Evid. 404(a). However, plaintiffs do
not offer this evidence to prove that the defendants acted in conformity with a character trait
of fabricating evidence. Rather, the evidence is being offered to show knowledge, specifically
that the defendants knew Montanez and Serrano did not commit the offense (and they knew
that Wilda did not see Montanez and Serrano at the gas station).

                                              37
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 38 of 60 PageID #:8572




Wilda was false. Plaintiffs also point out that the detectives used unduly suggestive

techniques to secure Wilda’s identifications. “[T]he Fourteenth Amendment’s Due

Process Clause requires the exclusion of an eyewitness identification if the unduly

suggestive circumstances are so egregious as to taint the entire trial.” Coleman, 925

F.3d at 347. The test looks at the totality of the circumstances to determine the

reliability of the identification. Id. While not determinative of § 1983 liability, these

principles help to evaluate eyewitness identifications. Id. Although Wilda was not

forced to pick a particular car, plaintiffs have some evidence that the detectives used

suggestive techniques to obtain Wilda’s identification of Montanez’s car. [262-21] at

18. The detectives only showed Wilda one car that was similar to the suspect car and

Guevara in particular provided misleading answers to her questions about car

damage and bullet holes. [272] ¶¶ 72–75; [262-21] at 18, 32. Montanez also argues

that Wilda’s identifications of plaintiffs were fabricated. The parties dispute whether

the line-ups Wilda viewed were unfair. [259] ¶ 60; [260] ¶ 23. And based on the

circumstances surrounding Wilda’s car identification, Guevara’s Fifth Amendment

invocations, and the cumulative fabrication evidence, it is also reasonable to infer

Guevara used unduly suggestive techniques to obtain Wilda’s photo identifications.

[262-21] at 15, 27–30; [260] ¶ 18; [272] ¶ 66. All of which then supports an inference

that the detectives (with the prosecutors’ knowing participation) fabricated the

identifications.

      Detectives Guevara and Halvorsen maintain that they first learned of the gas

station incident from Vicente on June 2 and then met with Wilda to corroborate it.



                                           38
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 39 of 60 PageID #:8573




[202-9] at 91. They also argue that Wilda’s identifications were fair and voluntary.

[260] ¶¶ 22, 25. Coghlan and Dillon argue they were never a part of the investigation.

The only evidence of Coghlan’s and Dillon’s personal involvement in manufacturing

Wilda’s statements and identifications is their alleged act of knowingly participating

in the fabrication of Vicente’s statements. Plaintiffs’ evidence against the two

prosecutors is slim, as discussed above, but not so weak as to entitle the prosecutors

to a directed verdict on this record. How the evidence plays out at trial may be

different matter. There are material disputes at this stage of the case, and plaintiffs’

fabrication claim based on Wilda’s statements survives summary judgment.

             3.     Rankins’s Statement

      Plaintiffs argue that the defendants fabricated Rankins’s statement against

plaintiffs. The first issue is whether Rankins’s statement was actually used “in some

way” to deprive Serrano and Montanez of liberty. Whitlock, 682 F.3d at 580. Recall

that Rankins did not testify at the bench trial and stayed with Montanez’s family in

Puerto Rico to avoid being called as a witness. [260] ¶¶ 33, 40; [272] ¶ 57.

      At the trial, Halvorsen testified that Mingey told him that Rankins was an

eyewitness to the Vargas murder. [272] ¶ 59; [262-50] at 14. The trial judge overruled

the defense’s hearsay objection, ruling that Halvorsen’s testimony was admissible to

show the “course of investigation.” Id. Halvorsen continued, saying that he and

Guevara interviewed Rankins and drove Rankins by the crime scene. Id. at 15.

Halvorsen testified that he told Rankins that he “wanted to believe what [Rankins]

was telling [him] but [Rankins] was going to have to prove to [Halvorsen]…” Id. Here,



                                          39
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 40 of 60 PageID #:8574




defense counsel objected to the whole line of questioning based on hearsay and the

testimony’s prejudicial effect. Id. at 15–16. The judge overruled these objections and

emphasized that whatever Rankins said or saw “doesn’t come in. So this is all

investigation.” Id. at 16–17. Halvorsen explained that in response to a question about

where the crime took place, “Rankins pointed to a house and a fence,” which

Halvorsen recognized as the Vargas’s home. Id. at 17. No objection was raised.

Halvorsen stated that Rankins and Wilda viewed a line-up, and that Rankins’s

statement was taken by an Assistant State’s Attorney. Id. at 20. An investigator also

testified about the State’s unsuccessful efforts to locate Rankins, and the trial judge

denied Coghlan’s request for a continuance. [272] ¶¶ 60–61. In closing argument,

Coghlan focused on Vicente’s testimony and credibility, and the testimony and

identifications of Wilda. [262-70]. The summary judgment record of the trial court’s

verdict has no mention of Rankins or “course of investigation” evidence. [262-8]; [262-

70] at 13.

         Out-of-court statements made to law enforcement are not hearsay when they

explain or clarify investigative steps a police officer took concerning evidence relevant

to the alleged crime. Jones v. Basinger, 635 F.3d 1030, 1045 (7th Cir. 2011). For

example, law enforcement personnel may testify about investigative steps to dispel

accusations of wrongdoing. Id. at 1046. 38 This hearsay exception can be abused. Id.

At the same time, during “bench trials, judges routinely hear inadmissible evidence




38Here, there is evidence that the detectives were accused of wrongdoing at the criminal trial.
See e.g. [262-23] at 73; [262-70] at 4–5, 9.

                                              40
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 41 of 60 PageID #:8575




that they are presumed to ignore when making decisions.” United States v. Reed, 744

F.3d 519, 525 (7th Cir. 2014) (quoting Harris v. Rivera, 454 U.S. 339, 346–47 (1981)).

To overcome this presumption, a party must present some evidence that the

inadmissible statement influenced the district court’s decision-making. Id. (citation

and quotation omitted).

         At the motion to dismiss stage, I concluded that the trial judge did not admit

Rankins’s statements substantively through Halvorsen’s testimony, and therefore

Rankins’s statements were not used to convict plaintiffs. [88] at 19–20. 39 At summary

judgment, plaintiffs do not point to any evidence suggesting the contents of Rankins’s

statements influenced the trial judge’s decision-making. The trial judge considered

Vicente’s statements the “focal testimony,” noted Wilda’s testimony about the gas

station “confrontation,” and did not reference the contents of Rankins’s statements at

all. [262-70] at 13; [262-8]. The judge explained that whatever Rankins said or saw

would not come in for the truth of the assertions. [262-50] at 16–17. And the

investigator’s testimony about locating Rankins, without more, does not prove the

trial judge ignored his own ruling. [272] ¶¶ 60–61; [262-68]. 40 Plaintiffs fail to present

any evidence that the trial judge was improperly influenced by inadmissible evidence.




39Plaintiffs’ legal claim was dismissed without prejudice. The plaintiffs amended their
complaints and now reassert their argument.
40 Both sides may have misled the trial judge about Rankins. Coghlan never shared his
misgivings about Rankins’s credibility, and neither side, including then-criminal defendants
Serrano and Montanez, ever introduced Rankins’s recantation at trial. [272] ¶ 58; [262-33]
at 199, 202; [274] at 20, n.12.

                                            41
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 42 of 60 PageID #:8576




      That Rankins’s statements were not used substantively does not mean they

were not used at all. The course of investigation testimony referenced Rankins and

his pointing to Vargas’s house as some type of corroboration for the reliability of the

investigation (the only proper purpose for which it was admitted). But that is not

enough to support a judgment in favor of plaintiffs—the fabricated Rankins evidence

must have been a proximate cause of plaintiffs’ loss of liberty. Whitlock, 682 F.3d at

582. Focusing on “proximate cause” eliminates legal liability when the injury is “too

remote” from the wrongful conduct. Id. at 583. Multiple proximate causes of an injury

may exist. Id. The allegedly fabricated statements from Rankins that directly

incriminated plaintiffs had no role in their ultimate conviction—that evidence was

effectively stuck in a drawer and other events broke the chain of causation from

Rankins’s statements to the convictions. See id. at 582 (“[I]f an officer (or

investigating prosecutor) fabricates evidence and puts that fabricated evidence in a

drawer, making no further use of it, then the officer has not violated due process; the

action did not cause an infringement of anyone’s liberty interest.”) (citing Buckley v.

Fitzsimmons, 20 F.3d 789, 795 (7th Cir. 1994)).

      Plaintiffs argue that the made-up evidence was used in the course of

investigation testimony: Halvorsen testified that Rankins was interviewed, driven by

the crime scene, and then viewed a line-up with Wilda. [262-50] at 15, 20. But

plaintiffs point to no evidence to suggest this testimony had any material influence

on the verdict. It was not argued by the prosecution, not referenced by the trial judge,

and plaintiffs’ criminal defense attorneys made no attempt to introduce Rankins’s



                                          42
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 43 of 60 PageID #:8577




recantation at trial (indicating that Rankins was a minor sideshow from even

plaintiffs’ perspective). Although Rankins’s role in the investigation was mentioned

at trial, it was not a proximate cause of the conviction and defendants are entitled to

summary judgment on this portion of plaintiffs’ claim.

         Plaintiffs present sufficient evidence of a § 1983 fabrication of evidence claim

based on Vicente’s and Wilda’s statements, but not Rankins’s. 41

         B.     Pretrial Detention

         The Fourth Amendment protects citizens from unreasonable seizures. U.S.

Const. amend. IV. A person is seized when an official restrains his freedom of

movement and he is not free to leave. Lewis v. City of Chicago, 914 F.3d 472, 476 (7th

Cir. 2019) (citing Brendlin v. California, 551 U.S. 249, 254–55 (2007)). Reasonable

seizures are constitutional when probable cause exists. Id. (citing Bailey v. United

States, 568 U.S. 186, 192 (2013)). Probable cause exists when there are enough facts

and circumstances to reasonably believe someone had committed or was committing

an offense. Coleman, 925 F.3d at 350 (citing Beck v. Ohio, 379 U.S. 89, 91 (1964)).

“[T]he obvious assumption is that there will be a truthful showing” of probable cause.

Franks v. Delaware, 438 U.S. 154, 164–65 (1978). Pretrial detention without probable

cause violates the Fourth Amendment. Lewis, 914 F.3d at 476. 42 All the defendants



41Plaintiffs conceded that they have no fabrication claim against Mingey based on Vicente’s
and Wilda’s statements. [261] at 15, n.3. Mingey is entitled to judgment as a matter of law
on the entirety of the evidence fabrication claim.
42The Fourth Amendment is the exclusive source for a pretrial detention claim, Lewis v. City
of Chicago, 914 F.3d 472, 479 (7th Cir. 2019), so plaintiffs’ pretrial detention claim based on
the Fourteenth Amendment is dismissed. McDonough v. Smith did not overturn this
precedent. 139 S. Ct. 2149 (2019).

                                              43
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 44 of 60 PageID #:8578




seek summary judgment on plaintiffs’ § 1983 pretrial detention claim. 43 However,

when viewing the facts in the light most favorable to plaintiffs, their fabrication

evidence against each defendant shows that there was never any probable cause to

detain Serrano and Montanez, [259] ¶ 74; [272] ¶ 40, because the most important

evidence was made up. 44 There was no sound reason to believe plaintiffs murdered

Vargas.

         Nevertheless, the defendants argue that plaintiffs’ time to file this claim

expired because their pretrial detention ended in 1994, and the statute of limitations

for § 1983 claims is two years. See Owens v. Evans, 878 F.3d 559, 563 (7th Cir. 2017).

But a § 1983 claim that implicates the validity of the underlying criminal conviction

cannot accrue until the detention terminates in the accused’s favor. Savory v.

Cannon, 947 F.3d 409, 423 (7th Cir. 2020). Any legal challenge to plaintiffs’ pretrial

detention would have automatically implicated the validity of their criminal

convictions because both injuries are premised on the same set of facts. Plaintiffs


43Defendants argue that Montanez impermissibly attempts to amend his complaint by
accusing all the defendants of a pretrial detention claim when his complaint only mentions
the police officers. It is true that plaintiffs may not advance a new argument in response to a
summary judgment motion. Abuelyaman v. Illinois State University, 667 F.3d 800, 814 (7th
Cir. 2011). This typically happens when plaintiffs raise new and drastic factual allegations.
Whitaker v. Milwaukee County, Wisconsin, 772 F.3d 802, 808 (7th Cir. 2014). Here, all of
Montanez’s and Serrano’s claims rest on the same set of facts. Serrano implicated Coghlan
and Dillon in his complaint. Permitting Montanez to pursue a pretrial detention claim
against the prosecutors would not result in any unfair surprise or prejudice to defendants
and would permit consistency in the joint resolution of the two cases.
44Montanez labels his § 1983 claim “Malicious Prosecution and Unlawful Pretrial Detention.”
[257] at 37, Docket No. 17-cv-4560. To the extent Montanez bases his “malicious prosecution”
claims on the Fourteenth Amendment, they are barred because state-law malicious
prosecution claims (which plaintiffs also allege) provide them with a remedy. Newsome v.
McCabe, 256 F.3d 747, 750–52 (7th Cir. 2001), overruled on other grounds by Manuel v. City
of Joliet, 137 S. Ct. 911 (2017).

                                              44
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 45 of 60 PageID #:8579




received favorable termination in 2016 and filed their complaints in 2017. Their

§ 1983 pretrial detention claim based on the Fourth Amendment is timely.

         C.     Brady Claims

         Police officers have an affirmative duty to disclose exculpatory evidence to the

prosecutor. Anderson, 932 F.3d at 504 (citing Brady v. Maryland, 373 U.S. 83

(1963)). 45 Suppressing exculpatory evidence violates a criminal defendant’s right to a

fair trial under the Due Process Clause of the Fourteenth Amendment. Id. To

demonstrate a Brady violation, plaintiffs must show that 1) the evidence in question

was favorable to them; 2) the police suppressed the favorable evidence; and 3) the

suppression of evidence prejudiced plaintiffs because the suppressed evidence was

material to their convictions. Id. Mingey, Guevara, and Halvorsen all seek summary

judgment on plaintiffs’ Brady claims.

         Evidence is exculpatory when it tends to establish a criminal defendant’s

innocence. Brady, 373 U.S. at 89. Impeachment evidence can be exculpatory.

Anderson, 932 F.3d at 504. Evidence is suppressed when 1) the prosecution fails to

disclose the evidence in enough time for the defendant to make use of it, and 2) the

evidence was not available to the defendant through reasonable diligence. Id. at 504–

05. Evidence known to the defendant is not suppressed. Avery v. City of Milwaukee,

847 F.3d 433, 443 (7th Cir. 2017). “Reasonable diligence” asks whether the defendant

had access to the exculpatory evidence through other means. Boss v. Pierce, 263 F.3d




 Plaintiffs’ Brady claims against Coghlan and Dillon were dismissed with prejudice at the
45

motion to dismiss stage based on absolute prosecutorial immunity. [88] at 11–13.

                                            45
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 46 of 60 PageID #:8580




734, 741 (7th 2001). Finally, to establish prejudice, plaintiffs must prove materiality,

meaning there is a reasonable probability that the suppressed evidence would have

led the trier of fact to a different verdict in light of the cumulative evidence. Anderson,

932 F.3d at 505.

              1.     Vicente Evidence

       Plaintiffs’ argue that Guevara and Halvorsen failed to disclose all of the

physical force, threats, and promises they used to elicit Vicente’s statement

implicating plaintiffs. See e.g. [272] ¶¶ 24, 28, 33. Because plaintiffs’ defense counsel

could have used this information to impeach the credibility of the most important

witness against them, it was exculpatory and material. The evidence was also

suppressed to the extent the police officers did not disclose it to an appropriate

prosecutor. See Whitlock, 682 F.3d at 576. While police detectives are not required to

disclose all the circumstances surrounding their investigation, Saunders-El v. Rohde,

778 F.3d 556, 562 (7th Cir. 2015), they must disclose impeachment evidence,

including the “pressure tactics and inducements” used on a witness. Avery, 847 F.3d

at 443. Plaintiffs’ Vicente-based Brady claim against Guevara and Halvorsen

survives summary judgment.

              2.     Rankins Evidence

       Plaintiffs argue that the police suppressed evidence about the physical abuse

and lies used to elicit Rankins’s statements, the fact that Rankins sold drugs for

Guevara, and the identities of “Shorty Folks” and Sabrina—the two people Rankins

allegedly said he was with the morning of the Vargas murder. But plaintiffs’ claims



                                            46
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 47 of 60 PageID #:8581




against all three police defendants fail. Plaintiffs had access to all of this information

through the exercise of reasonable diligence, so the evidence was never suppressed.

Rankins provided Montanez with a recantation that described police coercion and

false testimony prior to trial. [260] ¶¶ 29, 32. Rankins also stayed with Montanez’s

family in Puerto Rico. Id. ¶¶ 33, 40; [272] ¶ 57. Montanez had enough information

and access to easily ask Rankins about any physical threats, lies, or promises the

police made, who “Shorty Folks” and Sabrina were, and Rankins’s relationship with

Guevara. While Serrano and Rankins were not friends, Serrano also obtained a

recantation letter from Rankins, before trial, through the informal investigator. Id.

¶¶ 31. Their strained relationship did not stop Serrano from accessing helpful

information from Rankins. With reasonable diligence, Serrano could have learned

from Montanez’s counsel everything that Montanez knew about Rankins. Plaintiffs’

Brady claim based on Rankins fails. 46

                3.    Wilda Evidence

         Plaintiffs allege Guevara and Halvorsen suppressed the following evidence

related to Wilda: 1) their lie about when Wilda shared the gas station story; 2) the

tactics used to secure her identification of Montanez’s car; and 3) Wilda’s gang book

identifications. Plaintiffs’ first claim is a non-starter. Failing to disclose falsified

evidence, or “keeping quiet” about that evidence, is the same as a fabrication of

evidence claim and cannot be recast as a Brady allegation. Saunders-El, 778 F.3d at



46For the same reasons I concluded that Rankins’s statements were not used substantively
and not the proximate cause of plaintiffs’ conviction, I conclude that the evidence was not
prejudicial or material for purposes of the Brady claim.

                                            47
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 48 of 60 PageID #:8582




562. As for plaintiffs’ second theory, as discussed above, evidence of “pressure tactics

and inducements” used on a witness is relevant impeachment evidence. Avery, 847

F.3d at 443. While Serrano and Montanez knew (by virtue of their innocence) that

Wilda’s car identification was false, they did not know the methods the detectives

used to obtain Wilda’s identification, like showing her dissimilar cars and providing

misleading answers to her questions. See id.; [272] ¶¶ 72–75.          And there is a

reasonable probability that had they known to impeach Wilda’s testimony, they could

have weakened her testimony so as to undermine confidence in the verdict.

         Finally, plaintiffs present evidence that Wilda did not identify Serrano and

Montanez in her gang book identifications. Wilda’s gang book identifications should

have been documented and preserved but were not. [272] ¶ 67–68. 47 And if they had

been of Serrano and Montanez, then the police theory that plaintiffs did not become

suspects until Guevara received a tip in May would make no sense. Mere speculation

about the existence of a record is insufficient to establish a Brady violation. United

States v. Hilliard, 851 F.3d 768, 782 (7th Cir. 2017). And some of Wilda’s testimony

suggests she identified Serrano and Montanez in the gang books. [262-21] at 33. But

Wilda’s testimony also suggests that she made gang book identifications of two

unknown men months before June 2. [262-21] at 15, 27–30. The facts are messy, but

plaintiffs present more than a bare assertion to support a reasonable inference of




47Montanez advances two theories: that the gang book identifications were suppressed or
destroyed. [224] at 28, Docket No. 17-cv-4560.

                                           48
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 49 of 60 PageID #:8583




exculpatory and prejudicial value. Plaintiffs’ first Brady claim based on Wilda fails,

while the second two against Guevara and Halvorsen survive.

             4.     Mingey Evidence

      Plaintiffs do not present sufficient evidence to support their Brady claim based

on Mingey’s alleged notes. Mingey testified that all police officers should document

everything a witness says, including “the good and bad.” [262-60] at 54, 56. Mingey

also testified that he may have taken notes during the Rankins interview, either on

a piece of paper or on his hand, and that he would have only written down the

suspects’ nicknames. Id. at 64–66. But there is no evidence in the record suggesting

that these notes, to the extent they even existed, contained exculpatory information.

Plaintiffs’ speculation cannot survive summary judgment.

             5.     Frank Velez Evidence

      Guevara and Halvorsen did not disclose that they considered Frank Velez as

an alternative suspect. [272] ¶ 81. This evidence was suppressed. See Boss, 263 F.3d

at 741 (“defense counsel cannot be expected to ask witnesses about matters

completely unrelated to the witness’s role in the case.”). The parties also dispute

whether the detectives accused Ana of covering up her son’s involvement in the

Vargas murder. [272] ¶ 81. But all this shows is that at one point in the investigation,

the police considered a different suspect. This fact, standing alone, does not tend to

establish Serrano’s and Montanez’s innocence, or increase the probability that the

trial judge would have reached a different verdict.




                                           49
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 50 of 60 PageID #:8584




      The police defendants’ assertion of their Fifth Amendment rights does not

justify a denial of their motions for summary judgment. An adverse inference may be

drawn against a defendant in a civil case who invokes his right to remain silent. See

Ruiz-Cortez v. City of Chicago, 931 F.3d 592, 603 (7th Cir. 2019). But that silence does

not preclude a defendant from seeking summary judgment, and to defeat defendants’

motions, plaintiffs must point to additional evidence beyond the adverse inference

drawn from defendants’ silence. See Anderson v. City of Rockford, 932 F.3d 494, 511

(7th Cir. 2019) (non-movants defeated summary judgment by pointing to additional

evidence beyond movant’s assertion of Fifth Amendment rights); see also Kluppelberg

v. Burge, 2017 WL 3142757, at *4 (N.D.Ill. 2017) (non-movants must “point to some

evidence in addition to defendant’s silence to avoid summary judgment”). Halvorsen’s

and Mingey’s reversal on pleading the Fifth, [272] ¶ 5, is a problematic deposition

tactic when it permits a witness to avoid discovery. Evans v. City of Chicago, 513 F.3d

735, 744–46 (7th Cir. 2008). But here, plaintiffs suffered no prejudice. Plaintiffs do

not allege that they were deprived of information or unable to obtain additional

discovery to cure the prejudice. Plaintiffs do not have a right to conduct discovery in

a particular order. Fact discovery was extended, [153], and the parties agreed to

finish outstanding fact discovery after the deadline. [184]. Plaintiffs were given

sufficient time to probe and question Halvorsen and Mingey about their about-face

and new testimony. Halvorsen’s and Mingey’s initial Fifth Amendment invocations

do not raise a genuine dispute of material fact.




                                          50
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 51 of 60 PageID #:8585




         Plaintiffs fail to marshal sufficient evidence to pursue a Brady claim based on

Frank Velez.

         D.     Malicious Prosecution

         Plaintiffs assert a malicious prosecution claim under Illinois law against all

the defendants. 48 Plaintiffs must prove 1) the defendants commenced or continued a

judicial proceeding; 2) the proceeding terminated in plaintiffs’ favor; 3) the absence

of probable cause; 4) the presence of malice; and 5) damages. Lund v. City of Rockford,

Illinois, 956 F.3d 938, 949 (7th Cir. 2020) (citing Swick v. Liautaud, 169 Ill.2d 504

(Ill. 1996)).

         Typically, “the State’s Attorney, not the police, prosecutes a criminal action.”

Reed v. City of Chicago, 77 F.3d 1049, 1053 (7th Cir. 1996). However, liability may

extend to anyone, including police officers, if they played a “significant role” in

causing the prosecution. Beaman v. Freesmeyer, 131 N.E.3d 488, 498 (Ill. 2019).

Defendants play a significant role when their conduct was so “active and positive” to

“amount to advice and co-operation” or when they “improperly exerted pressure on

the prosecutor, knowingly provided misinformation to him or her, concealed

exculpatory evidence, or otherwise engaged in wrongful or bad-faith conduct

instrumental in the initiation of the prosecution” Id. at 500 (citations omitted). The




48Serrano is permitted to amend his malicious prosecution claim (Count VII) to include all
defendants. Montanez’s claim (Count VIII) was against all defendants, so the amendment
would not result in any unfair surprise or prejudice and would permit consistency in the joint
resolution of the two cases. See supra note 43.

                                             51
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 52 of 60 PageID #:8586




key issue is whether the defendants’ actions were the but-for and proximate cause of

plainitffs’ wrongful prosecution. Id. at 499–500.

      Only the first and third elements—initiating the legal proceeding and the

existence of probable cause—are at issue here. Based on how the Cook County State’s

Attorney’s Office was structured, different prosecutors were involved at various

stages of plaintiffs’ criminal case. [259] ¶¶ 8–13. ASAs King and Weaver from the

felony review unit initiated the legal proceeding by filing murder charges against

Serrano and Montanez. Id. ¶¶ 62, 74. ASA Galivan handled the grand jury

proceedings, where Serrano and Montanez were formally indicted. Id. ¶ 69; [202-32]

at 14–16. And Coghlan tried the case, where plaintiffs were convicted. [272] ¶ 14.

      Plaintiffs present sufficient evidence that Guevara, Halvorsen, and Mingey

played a “significant role” in the commencement of plaintiffs’ criminal prosecution.

The police defendants knowingly presented false information to and withheld

exculpatory evidence from the felony review and grand jury attorneys who initiated

the legal proceedings against Serrano and Montanez, overcoming the presumption of

prosecutorial independence. And plaintiffs’ have presented sufficient evidence of the

police officers’ and Dillon’s wrongful conduct and active cooperation with Coghlan to

bring a case against Serrano and Montanez, creating a factual issue that could

support co-conspirator liability for malicious prosecution. Plaintiffs raise a genuine

factual dispute about proximate cause, notwithstanding the evidence of Coghlan’s

knowing participation as the trial attorney continuing the prosecution.




                                          52
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 53 of 60 PageID #:8587




         The probable cause standard for a malicious prosecution claim is the same as

a § 1983 pretrial detention claim. Coleman, 925 F.3d at 350 (citing Swick, 169 Ill.2d

at 504 and Fleming v. Livingston Cty., 674 F.3d 874, 878 (7th Cir. 2012)). As discussed

above, plaintiffs’ version of the facts suggests that no probable cause existed to indict

plaintiffs because defendants framed them, meaning there were no facts or

circumstances to reasonably believe Serrano and Montanez murdered Vargas.

Plaintiffs’ malicious prosecution claim against all defendants survives summary

judgment. 49

         E.     Intentional Infliction of Emotional Distress

         Coghlan and Dillon seek summary judgment on plaintiffs’ intentional infliction

of emotional distress claim. 50 Under Illinois law, plaintiffs must prove Coghlan and

Dillon engaged in 1) extreme and outrageous conduct; 2) intended to inflict severe

emotional distress, or had knowledge that there was a high probability of it; and 3)

their conduct caused plaintiffs’ distress. Feltmeier v. Feltmeier, 207 Ill.2d 263, 269

(Ill. 2003); see also Cairel v. Alderden, 821 F.3d 823, 835 (7th Cir. 2016). The conduct


49In their amended complaints, plaintiffs plead in the alternative that Coghlan and Dillon
did not know the witness statements were false. Plaintiffs do not present any evidence to
support this alternative theory. The defendants moved for summary judgment on this
alternative theory, so plaintiffs’ failure to marshal evidence in support entitles the
defendants to summary judgment on this ground. Plaintiffs may not argue at trial that the
prosecutor defendants did not know of police misconduct. But as discussed above, the
evidence is sufficient to show that the police defendants wrongfully influenced the initiation
and prosecution of the case.
50Plaintiffs’ IIED claims were timely filed within the one-year statute of limitations period.
745 ILCS 10/8–101(a). Plaintiffs abandoned their intentional infliction of emotional distress
claim against Mingey in response to his motion for summary judgment. [261] at 15, n.3.
Mingey is entitled to judgment as a matter of law on the claim. And plaintiffs also abandoned
their failure-to-intervene claim against Mingey. [261] at 15, n. 3. His motion on that claim is
granted.

                                              53
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 54 of 60 PageID #:8588




must be “so extreme as to go beyond all possible bounds of decency and to be regarded

as intolerable in a civilized community.” Feltmeier, 207 Ill.2d at 270 (citation

omitted). Fabricating and manufacturing evidence and concealing exculpatory

evidence, “for the purpose of falsely and maliciously detaining, arresting, and

charging plaintiffs, knowing that such charges lacked probable cause” constitutes

extreme and outrageous conduct. Bianchi v. McQueen, 405 Ill.Dec. 419, 439 (2nd Dist.

2016) (permitting an IIED claim based on a malicious prosecution claim). Plaintiffs

present sufficient evidence of such extreme and outrageous conduct, so their IIED

claim against Coghlan and Dillon survives summary judgment.

      F.     Conspiracy

      Defendants Coghlan and Dillon also seek summary judgment on plaintiffs’

conspiracy claims under § 1983. Plaintiffs must show that the prosecutors 1) reached

an agreement to deprive plaintiffs of their constitutional rights and 2) engaged in

overt acts that deprived plaintiffs of those rights. Daugherty v. Page, 906 F.3d 606,

612 (7th Cir. 2018) (citations and quotations omitted). Put differently, Serrano and

Montanez must “show an underlying constitutional violation” and “demonstrate that

the defendants agreed to inflict the constitutional harm.” Id. Conspirators are liable

for any wrongful act committed within the scope of the conspiracy. Proffitt v.

Ridgway, 279 F.3d 503, 507 (7th Cir. 2002). Because conspiracies are often carried

out in secret and direct evidence is rarely available, plaintiffs can use circumstantial

evidence to prove the existence of one, as long as the evidence is not speculative.

Beaman v. Freesmeyer, 776 F.3d 500, 511 (7th Cir. 2015).



                                          54
     Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 55 of 60 PageID #:8589




         Plaintiffs have presented sufficient evidence of “underlying constitutional

violations,” since their fabrication of evidence, pretrial detention, and suppression of

evidence claims survive summary judgment largely intact. And as discussed in the

fabrication of evidence section, when the facts are construed in the light most

favorable to plaintiffs, they provide sufficient evidence of a conspiratorial agreement.

Vicente’s testimony that the prosecutors worked with the detectives on June 2, just

outside the conference room, to develop multiple false narratives to frame Serrano

and Montanez, see e.g. [262-18] at 17–18, 21, 37, 54–56, is “sufficient for a reasonable

jury to conclude a meeting of the minds had occurred and the parties had an

understanding to achieve the conspiracy’s objectives.” Sow v. Fortville Police Dept.,

636 F.3d 293, 305 (7th Cir. 2011). 51 While plaintiffs’ evidence is slim, Vicente’s

testimony is not speculative or just a hunch. It is based on his personal knowledge as

the central witness in plaintiffs’ criminal trial, and it is the jury’s responsibility to

evaluate his credibility. To the extent Halvorsen initiated the conversation with

Vicente alone, Vicente’s testimony still permits a reasonable inference that Coghlan

and Dillon joined the conspiracy and knew of its scope. See Bank of America, N.A. v.

Knight, 725 F.3d 815, 818 (7th Cir. 2013).

         Coghlan and Dillon likewise seek summary judgment on plaintiffs’ civil

conspiracy claim under Illinois law. To state a claim for civil conspiracy, plaintiffs

must show 1) an agreement between two or more persons and 2) a tortious act




51 Plaintiffs present no evidence suggesting the prosecutors had a pre-meeting with
detectives, as alleged in their complaint. [90] at ¶ 39.

                                           55
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 56 of 60 PageID #:8590




committed in furtherance of that agreement. McClure v. Owens Corning Fiberglas

Corp., 241 Ill.Dec. 787, 803 (Ill.1999). Plaintiffs must show the defendants “knowingly

and voluntarily” participated in a common scheme. Id. If the defendants understand

the general objectives of the conspiratorial scheme, accept them, and agree, either

explicitly or implicitly to do their part to further those objectives, they are liable as

conspirators. Id. If plaintiffs rely on circumstantial evidence to prove a conspiracy,

that evidence must be “clear and convincing.” Id. Because plaintiffs have presented

sufficient, albeit slim, evidence of Dillon’s and Coghlan’s knowing agreement to

participate in framing Serrano and Montanez, and evidence of underlying torts in

furtherance of that agreement—malicious prosecution and intentional infliction of

emotional distress—plaintiffs’ state law conspiracy claim against the two prosecutors

survives summary judgment.

      G.     Prosecutorial Immunity

      Coghlan and Dillon argue that they are protected by absolute immunity under

federal and state law because they acted within the scope of their duties as advocates

for the state. Buckley v. Fitzsimmons, 509 U.S. 259, 272 (1993); Frank v. Garnati, 370

Ill.Dec. 931, 934 (5th Dist. 2013) (“the state and federal doctrines of prosecutorial

immunity are coterminous and prosecutors acting within the scope of their

prosecutorial duties are absolutely immune from liability under state law”). The

analysis focuses on the nature of the function performed by the prosecutor. Buckley,

509 U.S. at 269. Tasks related to trial preparation, including evaluating evidence

assembled by law enforcement, are protected prosecutorial functions. Id. at 273. This



                                           56
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 57 of 60 PageID #:8591




generally means that prosecutorial activity that occurs at or after the probable cause

determination is immune from suit. Id. at 274. This rule reflects a public policy choice

to encourage prosecutors to make decisions without being influenced by the fear of

personal liability, at the risk of allowing some prosecutorial wrongdoing to go

unpunished. Id. at 270, n.4. However, when a prosecutor engages in “investigatory

functions that do not relate to an advocate’s preparation for the initiation of a

prosecution or for judicial proceedings,” he is not entitled to absolute immunity. Id.

at 273. Investigatory functions include “searching for the clues and corroboration that

might give him probable cause to recommend that a suspect be arrested.” Id.

      As discussed above, Coghlan argues that he got involved in the Vargas case in

late July, after felony review prosecutors had reviewed the case and approved filing

murder charges against plaintiffs. [202-1] at 6–7; [259] ¶¶ 62, 74. By then Serrano

had already been indicted and a judge had issued arrest warrants for Montanez and

Pacheco. Id. ¶¶ 72–73. Thus, consistent with the structure of the State’s Attorney’s

office, Coghlan, a trial lawyer, picked up the case after a probable cause

determination had been made, and his only role was to prosecute the case as an

advocate for the state. Id. ¶¶ 8–13.

      Dillon argues that he was never involved in the Vargas case. ASAs King and

Weaver handled felony review; Galivan handled the preliminary hearings; and

Coghlan handled the trial. [259] ¶¶ 62, 69, 74; [202-32] at 14–16; [272] ¶ 14. Dillon

also testified that he did not ask Halvorsen for any details about Vicente’s

incriminating statement on June 2, [202-2] at 51, because Dillon’s role was limited to



                                          57
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 58 of 60 PageID #:8592




evaluating Vicente as a witness in the Ruvalcaba case. [259] ¶ 24; [272] ¶ 14. Because

Dillon was operating solely as the trial prosecutor on a different, post-indictment

murder case, he argues his activity was also protected by absolute immunity.

      If a jury finds Coghlan’s and Dillon’s testimony credible, then they are correct

that they are absolute immune from plaintiffs’ lawsuit. See e.g. Bianchi v. McQueen,

818 F.3d 309, 318 (7th Cir. 2016). However, as discussed above, when viewing the

facts in the light most favorable to plaintiffs, Vicente’s testimony—that he heard and

saw Coghlan and Dillon plotting to frame Serrano and Montanez with Guevara and

Halvorsen—cannot be disregarded on summary judgment. See e.g. [262-18] at 37, 52–

54. Based on Vicente’s testimony, the prosecutors were acting as investigators,

manufacturing a false story to create probable cause to charge new suspects with the

Vargas murder. To the extent Dillon argues his role was limited to evaluating Vicente

as a witness on the Ruvalcaba case, Vicente’s testimony—if credited—puts Dillon into

an investigatory role in the Vargas case. Dillon was not just testing Vicente’s

credibility; rather, a jury could reasonably infer Dillon was participating in the

creation of new evidence to assist the detectives and Coghlan in bringing a new case.

Plaintiffs’ case against Dillon is even weaker than their case against Coghlan,

because there is little explanation for Dillon assuming an investigatory role and no

corroboration for Vicente’s claim. But at summary judgment, a court must accept

Vicente’s version and if credited, a jury could conclude that Dillon was, like Coghlan,

investigating the Vargas murder.




                                          58
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 59 of 60 PageID #:8593




      Based on plaintiffs’ version of the facts, Dillon’s qualified immunity arguments

similarly fail. In the absence of absolute immunity, “qualified immunity” protects

officials from civil liability if their conduct “does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Pearson v. Callahan, 555 U.S. 223, 231 (2009) (citation omitted). To determine

whether qualified immunity applies, courts consider 1) was there a constitutional

violation and if so 2) was it clearly established at the time of the misconduct. Id. at

232. By 1993, it was long established that “a government lawyer’s fabricating

evidence against a criminal defendant was a violation of due process,” Fields, 740

F.3d at 1114, and that probable cause was required to detain someone. See Baker v.

McCollan, 443 U.S. 137, 142 (1979); Franks v. Delaware, 438 U.S. 154, 164–65 (1978).

A reasonable prosecutor would have known using false evidence as a substitute for

probable cause to detain or prosecute someone violated that individual’s

constitutional rights. While plaintiffs’ theory hangs on a sliver of Vicente’s testimony,

Dillon must wait until trial to present his side of the story as an uninvolved

prosecutor who was working on a different case.

IV.   Conclusion

      Defendants’ motions for summary judgment, [200], [205], [211] on the Serrano

docket, no. 17-cv-2869 and [182], [187], and [191] on the Montanez docket, no. 17-cv-

4560, are granted in part, denied in part in accordance with this opinion.

      To summarize, these claims remain: fabrication of evidence against Coghlan,

Dillon, Guevara, and Halvorsen based on Vicente’s and Wilda’s statements; pretrial



                                           59
 Case: 1:17-cv-04560 Document #: 261 Filed: 06/04/20 Page 60 of 60 PageID #:8594




detention against all individual defendants; malicious prosecution against all

individual defendants; federal and state-law conspiracy against all individual

defendants; Brady claims against Guevara and Halvorsen based on Vicente’s

statement and Wilda’s identifications; intentional infliction of emotional distress

against Coghlan, Dillon, Guevara, and Halvorsen; and failure to intervene against

Guevara and Halvorsen.

      Defendants are entitled to judgment as a matter of law on the following claims

along with any corresponding claims based on respondeat superior or indemnification

against the City of Chicago or Cook County: fabrication of evidence against Mingey,

and fabrication of evidence based on Rankins’s statement; Brady claims against the

police defendants based on Rankins, Wilda’s corroboration, Mingey’s notes, and

Frank Velez (so no Brady claims against Mingey survive); intentional infliction of

emotional distress against Mingey; failure to intervene against Mingey; and any

malicious prosecution claim dependent on the prosecutor defendants’ lack of

knowledge of police misconduct.

      A status hearing is scheduled for June 18, 2020 at 9:30 a.m.



ENTER:

                                             ___________________________
                                             Manish S. Shah
                                             United States District Judge
Date: June 4, 2020




                                        60
